Exhibit 10.2

 

EXECUTION VERSION

 

ASSET CONTRIBUTION AGREEMENT

 

by and among

 

SFX ENTERTAINMENT, INC.,

 

SFX-REACT OPERATING LLC,

 

WEST LOOP MANAGEMENT I, LLC,

 

JEFFERY CALLAHAN,

 

LUCAS KING,

 

NICK KAROUNOS,

 

and

 

SAM CAPPAS

 

dated as of February 18, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

2

 

 

ARTICLE 2 CONTRIBUTION

13

 

 

 

2.1

Contribution of Transferred Assets

13

2.2

Assumption of Liabilities

14

2.3

Excluded Assets

14

2.4

Retained Liabilities

15

2.5

Consideration

15

2.6

Tax Treatment; Allocation of Consideration

16

2.7

Withholding Rights

16

2.8

[Intentionally Omitted]

16

2.9

Pre-Closing and Post-Closing Adjustments of Consideration

16

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF TRANSFEROR PARTIES

18

 

 

 

3.1

Limited Liability Company Existence

18

3.2

Authorization

19

3.3

Capital Structure

19

3.4

Governmental Authorization

20

3.5

Non-Contravention

20

3.6

Ownership and Absence of Liens

20

3.7

Sufficiency of the Transferred Assets

20

3.8

Litigation

21

3.9

Contracts

21

3.10

Permits; No Required Consents

21

3.11

Compliance with Applicable Laws

22

3.12

Intellectual Property

22

3.13

Advisory Fees

24

3.14

Taxes

24

3.15

Financial Statements

25

3.16

Absence of Liabilities, Changes and Events

26

3.17

Operation of the Business

26

3.18

Employment and Labor Matters

26

3.19

Employee Benefit Matters

27

3.20

Insurance

28

3.21

Real Property

28

3.22

Books and Records

28

3.23

Solvency

28

3.24

No Other Agreements to Sell the Transferred Assets or Transferor Interests

29

 

--------------------------------------------------------------------------------


 

3.25

Affiliates

29

3.26

Revenue Participations and Promotes

29

3.27

Securities Law Matters

29

3.28

Legends

30

3.29

Restricted Securities

31

3.30

Access to Information

31

3.31

Reliance Upon Representations

31

3.32

Foreign Corrupt Practices Act

31

3.33

Criminal History

31

3.34

Exculpation

32

3.35

Material Misstatements Or Omissions

32

3.36

No Other Representations and Warranties

32

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE ACQUIRING PARTIES

32

 

 

 

4.1

Corporate Existence and Power

32

4.2

Capital Structure

33

4.3

Authorization

33

4.4

Governmental Authorization, Other Consents

33

4.5

Litigation

33

4.6

Non-Contravention

33

4.7

[Intentionally Omitted]

34

4.8

[Intentionally Omitted]

34

4.9

[Intentionally Omitted]

34

4.10

Restrictions on Business Activities

34

4.11

[Intentionally Omitted]

34

4.12

Taxes

34

4.13

Compliance With Laws

34

4.14

No Other Representations and Warranties

34

 

 

ARTICLE 5 COVENANTS OF THE PARTIES

35

 

 

 

5.1

Further Assurances

35

5.2

Certain Filings

35

5.3

Public Announcements; Confidentiality

35

5.4

Offer of Employment

36

5.5

Assignment of Contracts and Claims

36

5.6

Third Party Notification

37

5.7

Non-Solicitation

37

5.8

Non-Competition

38

5.9

Business Examinations and Physical Investigations of Transferred Assets

39

5.10

Required Consents

39

5.11

Conduct of the Business

40

5.12

No Solicitation or Negotiation

41

5.13

Satisfaction of Obligations to Creditors

42

 

ii

--------------------------------------------------------------------------------


 

 

 

 

5.14

Access to Information

42

5.15

Parent SEC Documents

43

5.16

North Coast Participation

44

5.17

Domain Name Registration

44

5.18

Audit

44

 

 

 

ARTICLE 6 CONDITIONS TO THE ACQUIRING PARTIES’ OBLIGATIONS

44

 

 

6.1

Representations, Warranties and Covenants

45

6.2

Governmental Authorizations; Regulatory Compliance

45

6.3

Required Consents

45

6.4

No Injunction, etc.

45

6.5

Transaction Documents

45

6.6

[Intentionally Omitted]

45

6.7

Designated Employees

45

6.8

Audited Financial Statements

45

6.9

No Material Adverse Effect

46

6.10

Liens

46

6.11

Additional Purchase Transactions

46

6.12

Management Agreements

46

 

 

 

ARTICLE 7 CONDITIONS TO THE TRANSFEROR PARTIES’ OBLIGATIONS

46

 

 

 

7.1

Representations, Warranties and Covenants

46

7.2

No Injunction, etc.

46

7.3

Transaction Documents

47

 

 

 

ARTICLE 8 CLOSING

47

 

 

 

8.1

Closing Date

47

8.2

Closing Deliveries

47

 

 

 

ARTICLE 9 INDEMNIFICATION

48

 

 

 

9.1

Transferor Parties’ Agreement to Indemnify

48

9.2

Acquiring Parties’ Agreement to Indemnify

49

9.3

Limitations on Duties to Indemnify

49

9.4

Survival of Representations, Warranties and Covenants

50

9.5

Claims for Indemnification

51

9.6

Defense of Claims

51

9.7

Nature of Payments

52

9.8

Exclusive Remedy

52

9.9

Acquiring Parties’ Right of Offset

52

9.10

[Intentionally Omitted]

53

9.11

Miscellaneous Indemnity Provisions

53

9.12

Property Taxes

53

9.13

Transfer and Sales Tax Returns

53

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 10 TERMINATION

54

 

 

 

10.1

Termination Prior to Closing

54

10.2

Effect of Termination

54

 

 

 

ARTICLE 11 MISCELLANEOUS

54

 

 

 

11.1

Notices

54

11.2

Amendments; No Waivers

55

11.3

Expenses

55

11.4

Successors and Assigns

55

11.5

Governing Law

56

11.6

Consent to Jurisdiction; Venue; Service of Process

56

11.7

Waiver of Jury Trial

56

11.8

Counterparts; Effectiveness

57

11.9

Entire Agreement

57

11.10

Titles and Headings; Construction

57

11.11

Severability

57

11.12

No Third Party Beneficiaries

57

11.13

Specific Performance

58

 

EXHIBITS

 

A                                       Assignment and Assumption Agreement

 

B                                       Lockup Agreement

 

C                                       Underwriters’ Lockup Agreement

 

iv

--------------------------------------------------------------------------------


 

ASSET CONTRIBUTION AGREEMENT

 

This Asset Contribution Agreement (this “Agreement”) is dated as of February 18,
2014, by and among SFX ENTERTAINMENT, INC., a Delaware corporation (“Parent”),
SFX-REACT OPERATING LLC, a Delaware limited liability company wholly owned by
Parent (“Acquiror”, and together with Parent, the “Acquiring Parties”), WEST
LOOP MANAGEMENT I, LLC, an Illinois limited liability company (“Transferor”),
JEFFERY CALLAHAN, an individual resident of Illinois and a member of Transferor
(“Callahan”), LUCAS KING, an individual resident of Illinois and a member of
Transferor (“King”), NICK KAROUNOS, an individual resident of Illinois and a
member of Transferor (“Karounos”), and SAM CAPPAS, an individual resident of
Indiana and a member of Transferor (“Cappas”, and together with Callahan, King,
and Karounos, the “Members”).  The Members and the Transferor are collectively
referred to herein as the “Transferor Parties”.  The Acquiring Parties and the
Transferor Parties are collectively referred to herein as the “Parties” and each
a “Party.”

 

WHEREAS, Transferor is engaged in the business of providing operations and
management services for a nightclub in Chicago, Illinois, including talent
procurement and event promotion in connection therewith (the “Business”);

 

WHEREAS, (i) the Transferor Parties desire to contribute to Acquiror and/or one
or more Affiliates of Acquiror as Acquiror shall designate pursuant to
Section 11.4 of this Agreement (the “Designated Affiliates”) all of the
Transferred Assets for the consideration and on the terms and subject to the
conditions set forth herein, and (ii) Acquiror desires to acquire and/or cause
one or more of its Designated Affiliates to acquire all of the Transferred
Assets from the Transferor Parties for the consideration and on the terms and
subject to the conditions set forth herein;

 

WHEREAS, the entity formerly known as SFX Entertainment, Inc. (“SFX”) entered
into an exchange agreement with Parent, pursuant to which the stockholders of
SFX, on the terms and subject to the conditions set forth therein, contributed
all outstanding shares of common stock, par value $0.01 per share, of SFX to
Parent in exchange for shares of common stock, par value $0.001 per share, of
Parent (“Parent Common Stock”) with SFX continuing as a wholly owned Subsidiary
of Parent; and

 

WHEREAS, Parent, and certain wholly owned limited liability company Subsidiaries
of Parent have acquired certain stock or membership interests or acquired
certain assets in businesses that are synergistic with those of Parent with a
view to combining and expanding the overall business activities of Parent.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the Parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS

 

The following terms, as used herein, have the following meanings:

 

“Accounting Firm” means an independent auditor of recognized national standing
jointly selected by Parent and the Transferor Parties.

 

“Accredited Investor Representations” has the meaning ascribed to it in
Section 3.31.

 

“Acquiring Parties” has the meaning ascribed to it in the introduction to this
Agreement.

 

“Acquiring Party Indemnitees” has the meaning ascribed to it in Section 9.1(a).

 

“Acquiror” has the meaning ascribed to it in the introduction to this Agreement.

 

“Actions” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Adjustment Amount” has the meaning ascribed to it in Section 2.9(a)(i).

 

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, the specified Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.  With respect to any determination herein that a Person is an
Affiliate of Transferor, the Acquiring Parties are relying solely on the
representations, warranties and other information provided to them by the
Transferor Parties.

 

“Agreement” has the meaning ascribed to it in the introduction to this
Agreement.

 

“Applicable Law” means any domestic or foreign, federal, state or local statute,
law, common law, ordinance, binding policy, binding guidance, rule,
administrative interpretation, regulation, order, writ, injunction, directive,
judgment, decree, permit or other requirement of any Governmental Authority
applicable to the Transferor Parties, the Business or the transactions
contemplated hereby.

 

“Assignment and Assumption Agreement” means that certain Assignment and
Assumption Agreement substantially in the form attached hereto as Exhibit A.

 

“Assumed Liability” or “Assumed Liabilities” has the meaning ascribed to it in
Section 2.2.

 

2

--------------------------------------------------------------------------------


 

“Average Per Share Price” means the volume-weighted average closing price per
share of Parent Common Stock as reported on any national securities exchange or
the over-the-counter-bulletin board for the thirty (30) consecutive trading-day
period ending on the second (2nd) trading day immediately preceding measurement
(rounded down to the nearest whole share in each case), or if shares of Parent
Common Stock are not listed on any national securities exchange or traded on the
over-the-counter-bulletin board, the price per share of Parent Common Stock as
determined in good faith by the board of directors of Parent.

 

“Balance Sheet Rules” means, collectively, the accounting principles, methods
and practices used in preparing the Transferor Audited Financial Statements,
applied on a consistent basis and in accordance with GAAP.

 

“Business” has the meaning ascribed to it in the introduction to this Agreement.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Callahan” has the meaning ascribed to it in the introduction of this Agreement.

 

“Cappas” has the meaning ascribed to it in the introduction to this Agreement.

 

“Cash Payment” has the meaning ascribed to it in Section 2.5.

 

“Closing” has the meaning ascribed to it in Section 8.1.

 

“Closing Date” has the meaning ascribed to it in Section 8.1.

 

“Closing Statement” has the meaning ascribed to it in Section 2.9(b).

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
law, and regulations issued by the IRS pursuant to the Internal Revenue Code or
any successor law.

 

“Company Contracts” has the meaning ascribed to it in Section 3.9(a).

 

“Compensation Programs” has the meaning ascribed to it in Section 3.19(d).

 

“Confidential Information” has the meaning ascribed to it in Section 5.3(b).

 

“Consideration” has the meaning ascribed to it in Section 2.5.

 

“Consideration Shares” has the meaning ascribed to it in Section 2.5.

 

“Contract(s)” means contracts, agreements, permits, leases, licenses,
franchises, warranties, guaranties, mortgages, notes, bonds, options, warrants,
rights, commitments, understandings and other obligations in each case, whether
written or oral, proposed, contingent or otherwise.

 

3

--------------------------------------------------------------------------------


 

“Current Assets” means the aggregate current assets of the Business, determined
in accordance with GAAP, only to the extent acquired pursuant to the terms of
this Agreement, which current assets shall include only the line items set forth
on the Pre-Closing Statement under the heading “Current Assets” and no other
assets.

 

“Current Liabilities” means the aggregate current liabilities of the Business,
determined in accordance with GAAP, only to the extent assumed pursuant to the
terms of this Agreement, which current liabilities shall include only the line
items set forth on the Pre-Closing Statement under the heading “Current
Liabilities” and no other liabilities.

 

“Damages” means any loss, liability, claim, damage or expense (including
reasonable costs of investigation and defense and reasonable attorneys’ fees),
net of (a) insurance proceeds actually received, and proceeds from related third
party indemnification, contribution or similar claims actually received, and
(b) an amount equal to any net reduction in cash Taxes actually payable, which
directly relate to such Damages.  With respect to a Transferor Party, for the
avoidance of doubt, in no event shall Damages include any loss, liability,
claim, damage or expense (including reasonable costs of investigation and
defense and reasonable attorneys’ fees) incurred by Parent or any of its
Subsidiaries.

 

“Designated Affiliates” has the meaning ascribed to it in the introduction of
this Agreement.

 

“Designated Employees” has the meaning ascribed to it in Section 3.18.

 

“Designated Individuals” has the meaning ascribed to it in Section 3.33.

 

“Difference” has the meaning ascribed to it in Section 2.9(e).

 

“Dispute” has the meaning ascribed to it in Section 2.9(c).

 

“Domain Names” means all identifiers or URL registrations for Internet websites.

 

“Employee Assets” means all of the Transferor’s assets, including without
limitation, computers, work stations, third party software licensed for such
computers or work stations, electronic files, multi-function printers and
copiers, office furniture and other tangible assets presently used or formerly
used principally by the Members or the Designated Employees that Parent elects
to employ, which are necessary or useful for the Members or each Designated
Employee to continue to perform his or their respective duties for Parent or any
of its Subsidiaries after the Closing without interruption.

 

“Equipment” means all servers, hardware, other equipment and Equipment
Embodiments and Documentation used in connection with the Business.

 

“Equipment Embodiments and Documentation” means all object code, source code,
technical documentation, engineering notes, information sheets, specifications,
compilers, tools, data schema, databases, data warehouses, software, marketing
and promotional materials, software libraries, know-how, invention disclosures
and technology used in connection with the Business.

 

4

--------------------------------------------------------------------------------


 

“Equity Security” of any Person means any (i) capital stock, membership or
partnership interest, unit or other ownership interest of or in such Person,
(ii) securities directly or indirectly convertible into or exchangeable for any
for the foregoing; (iii) options, warrants or other rights directly or
indirectly to purchase or subscribe for any of the foregoing or securities
convertible into or exchangeable for any of the foregoing; or (iv) contracts,
commitments, agreements, understandings, arrangements, calls or claims of any
kind relating to the issuance of any of the foregoing or giving any Person the
right to participate in or receive any payment based on the profits or
performance of such Person (including any equity appreciation, phantom equity or
similar plan or right).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” has the meaning ascribed to it in Section 2.3.

 

“Excluded Representations and Warranties” means the representations and
warranties set forth in Sections 3.1, 3.2, 3.3, 3.4, 3.6, 3.13, 3.14, 3.15,
3.18, 3.19, 4.1, 4.2, 4.3, 4.10, and 4.12.

 

“Existing Patents and Applications” has the meaning ascribed to it in the
definition of “Transferor IP” in Article 1.

 

“FCPA” has the meaning ascribed to it in Section 3.32.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect on the date hereof and applied on a consistent basis.

 

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.

 

“Governmental Authorization” means any approval, consent, ratification, waiver
or other authorization, license, franchise, permit, exemption, clearance or
registration issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Applicable Law.

 

“Indemnifying Party” means:  (a) with respect to any Acquiring Party Indemnitee
asserting a claim under Section 9.1(a), the Transferor Parties other than
Cappas, jointly and severally; (b) with respect to any Acquiring Party
Indemnitee asserting a claim under Section 9.1(b), Cappas, severally; and
(c) with respect to any Transferor Party Indemnitee asserting a claim under
Section 9.2, the Acquiring Parties, jointly and severally.

 

“Indemnitee” means:  (a) the Acquiring Party Indemnitees with respect to any
claim for which any Transferor Party is an Indemnifying Party under Section 9.1;
and (b) the

 

5

--------------------------------------------------------------------------------


 

Transferor Party Indemnitees with respect to claims for which any Acquiring
Party is an Indemnifying Party under Section 9.2.

 

“Intellectual Property” means United States and foreign patents, copyrights,
Trade Secrets, Marks, any registrations or applications with respect to any of
the foregoing, any similar or other intellectual property rights, and any rights
under or with respect to any of the foregoing, including, without limitation,
the right to file patent applications with respect to inventions that have been
conceived or reduced to practice in whole or part as of the date hereof, any
such applications that are in fact filed, the right to file applications to
register copyrights in copyrightable works that have been created in whole or
part as of the date hereof, and any such applications that are in fact filed.

 

“Intellectual Property Embodiments and Documentation” means all object code,
source code, technical documentation, engineering notes, information sheets,
specifications, compilers, tools, data schema, databases, data warehouses,
software, marketing and promotional materials, software libraries, know-how,
invention disclosures and technology.

 

“IP Agreements” has the meaning ascribed to it in Section 3.12(h).

 

“IRS” means the U.S. Internal Revenue Service.

 

“IT Assets” means all computers, firmware, middleware, servers, workstations,
routers, hubs, switches, data communications lines, and all other information
technology equipment (including any such assets as may be used to support any
electronic information and ordering web-based or virtual platform) owned, leased
or licensed by Transferor and used in connection with the Business, wherever
located, and all associated documentation.

 

“Karounos” has the meaning ascribed to it in the introduction to this Agreement.

 

“King” has the meaning ascribed to it in the introduction of this Agreement.

 

“Knowledge of SFX” or “SFX’s Knowledge” has the meaning ascribed to it in
Article 4.

 

“Knowledge of Transferor” or “Transferor’s Knowledge” means the actual knowledge
of any of the Members, after a reasonable investigation of the surrounding
circumstances, but without imputation of knowledge.

 

“Leased Real Property” means all real property leased or licensed to a Person,
or to which such Person, has any other rights, under the Leases.

 

“Leases” means all of the existing leases, subleases, licenses, occupancy
agreements, options, rights, concessions or other agreements or arrangements,
written or oral, with respect to real property to which a Person is a party or
by which such Person or the Transferred Assets, as applicable, is bound, but
with respect to Transferred Assets, only to the extent that the foregoing are
used in connection with the Business.

 

6

--------------------------------------------------------------------------------


 

“Liability” means, with respect to any Person, any liability, debt or other
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise and whether
or not the same is required to be accrued on the financial statements of such
Person or is disclosed on any schedule to this Agreement.

 

“Lien” means, with respect to any asset, any mortgage, title defect or
objection, lien, pledge, charge, claim, security interest, equitable interest,
option, hypothecation, easement, right of way, restriction, encumbrance,
preference, priority, right of first refusal, condition or limitation of any
kind in respect of such asset and any agreement to grant any of the foregoing,
excluding (a) liens for Taxes that are not due and payable or that are being
contested in good faith by appropriate legal proceedings in a manner that will
prevent foreclosure of the applicable lien during the pendency of such
proceedings, (b) statutory liens of landlords and liens of carriers,
warehousemen, mechanics, materialmen and other similar Persons and other liens
imposed by Applicable Law incurred in the Ordinary Course of Business for sums
not yet delinquent, (c) liens relating to deposits made in the Ordinary Course
of Business in connection with workers’ compensation, unemployment insurance and
other types of social security, and (d) liens securing any Assumed Liability.

 

“Lockup Agreement” means a lockup agreement among Parent and the Transferor
Parties with respect to shares of Parent Common Stock owned by Transferor
Parties, substantially in the form of Exhibit B.

 

“Marks” means trademarks, service marks, trade dress and others indicators of
source, origin, sponsorship, certification or endorsement, and all goodwill in
and to any such trademarks, service marks, trade dress and other indicators of
source, origin, sponsorship, certification or endorsement.

 

“Material Adverse Effect” means, with respect to any Person, any change, event,
circumstance, development or effect that has, or could reasonably be expected to
have, either individually or in the aggregate, a material adverse effect on
(i) such Person’s consolidated  financial condition, business, assets,
properties, results of operations, operations, Liabilities, reserves,
professional reputation, standing in the community or prospects, (ii) with
respect to the Transferor Parties, the Transferred Assets or the Assumed
Liabilities, other than, in the case of clauses (i) and (ii) above, any change,
event, circumstance, development or effect that directly results from
(a) changes in United States or global economic conditions that do not
disproportionately impact the Business, the Transferred Assets or the Assumed
Liabilities or (b) changes in the industry in which the Business operates that
do not disproportionately impact the Business, the Transferred Assets or the
Assumed Liabilities and (iii) with respect to the Transferor Parties, the
ability of the Transferor Parties to consummate the transactions contemplated by
the Transaction Documents or to timely perform any of their respective
obligations under the Transaction Documents.

 

“Members” has the meaning ascribed to it in the introduction to this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Net Working Capital” means Current Assets, minus Current Liabilities as
determined in accordance with the Balance Sheet Rules, each calculated
immediately before, and without giving effect to, the Closing.

 

“North Coast” has the meaning ascribed to it in Section 5.16.

 

“Objections Statement” has the meaning ascribed to it in Section 2.9(c).

 

“Open Source License” means a software license that includes terms that require
source code to be provided or made available to subsequent licensees or
sublicensees, or that require any redistribution and use of software in source
and binary forms to meet certain specified conditions, or any “free software”
license, “public” license or open-source software license, including the GNU
General Public License, the GNU Lesser General Public License, the Mozilla
Public License, the Apache license, the MIT license, the BSD license and any
BSD-like license, but only to the extent used in connection with the Business.

 

“Open Source Software” means any Software that is licensed under, covered by or
subject to an Open Source License.

 

“Ordinary Course of Business” means (a) consistent with the past practices of
such Person or (b) in the ordinary course of the normal day-to-day operations of
such Person.

 

“Organization Documents” has the meaning ascribed to it in Section 3.1.

 

“Parent” has the meaning ascribed to it in the introduction to this Agreement.

 

“Parent Common Stock” has the meaning ascribed to it in the introduction to this
Agreement.

 

“Parent SEC Documents” has the meaning ascribed to it in Section 5.15(a).

 

“Party” or “Parties” has the meaning ascribed to it in the introduction to this
Agreement.

 

“Pension Plans” has the meaning ascribed to it in Section 3.19(b).

 

“Permitted Activity” means a business activity described on Schedule 5.8 in
which the Members and their Affiliates are permitted to engage, conduct or
participate.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, unincorporated organization, association, trust, estate
or other entity or organization, including a Governmental Authority.

 

“Post-Closing Adjustment” has the meaning ascribed to it in Section 2.9(e).

 

“Post-Closing Tax Period” has the meaning ascribed to it in Section 9.12.

 

“Pre-Closing Statement” has the meaning ascribed to it in Section 2.9(a).

 

8

--------------------------------------------------------------------------------


 

“Pre-Closing Tax Period” has the meaning ascribed to it in Section 9.12.

 

“Property Taxes” has the meaning ascribed to it in Section 9.12.

 

“React Purchase Agreement” means that certain Asset and Membership Interest
Contribution Agreement, dated as of the date hereof, by and among Parent,
Acquiror, React Presents, Inc., Clubtix, Inc., King and Callahan.

 

“Receivables” means any and all accounts receivable, notes and other amounts
receivable from third parties, including customers and employees, arising from
the conduct of the Business before the Closing, whether or not in the Ordinary
Course of Business and including any and all accounts receivables that have been
written off or otherwise accounted for or reserved against as bad debts,
together with any unpaid financing charges accrued thereon.

 

“Regulations” means all laws, statutes, ordinances, regulations, rules, notice
requirements, court decisions, agency guidelines, principles of law and orders
of any Governmental Authority, including environmental laws, and laws with
respect to energy, motor vehicle safety, public utility, zoning, building and
health codes, occupational safety and health, employment practices, employee
documentation, terms and conditions of employment and wages and hours.

 

“Related Person” means:  (a) with respect to a particular individual:  (i) each
other member of such individual’s Family; (ii) any Person that is directly or
indirectly controlled by such individual or one or more members of such
individual’s Family; and (iii) any Person with respect to which such individual
or one or more members of such individual’s Family serves as a director,
officer, partner, manager, executor, or trustee (or in a similar capacity); and
(b) with respect to a specified Person other than an individual:  (i) any Person
that directly or indirectly controls, is directly or indirectly controlled by,
or is directly or indirectly under common control with such specified Person;
(ii) each Person that serves as a director, officer, partner, manager, executor,
or trustee of such specified Person (or in a similar capacity); and (iii) any
Person with respect to which such specified Person serves as a general partner
or a trustee (or in a similar capacity); and (c) any Related Person of any
individual described in clause (b) or (c).  For purposes of this definition,
“Family” of an individual means (A) the individual, (B) the individual’s spouse
(or any former spouse), (C) any other natural person who is an immediate family
member of the individual or the individual’s spouse(s), and (D) any individual
who resides with such individual, and “control” of a Person means the power,
direct or indirect, to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise and, in any event and
without limitation of the previous sentence, any Person owning fifty percent
(50%) or more of the voting securities of a second Person shall be deemed to
control that second Person.

 

“Related Transaction Parties” means React Presents, Inc., Clubtix, Inc., Summer
Set Music and Camping Festival LLC, and Spring Awakening, LLC.

 

“Required Consents” means (a) any approval, consent, ratification, waiver or
other authorization of the other party or parties to each of the Transferred
Contracts identified on Schedule 3.10, and (b) all other material approvals,
consents, ratifications, waivers or other

 

9

--------------------------------------------------------------------------------


 

authorizations required to be obtained prior to the Closing Date for the
consummation of the transactions contemplated by the Transaction Documents.

 

“Restricted Activity” means any activity, other than a Permitted Activity, that
is, or would reasonably be deemed to be, competitive with (a) any aspect of the
Business (i) as operated prior to the date of this Agreement or (ii) as
contemplated by any of the Transferor Parties to be operated in the future as of
the date of this Agreement (with regard to contemplated activities, to the
extent that either (x) planning by the Transferor Parties with regard thereto is
underway or (y) the Transferor parties have knowledge that such activity is
being contemplated), in the case of each of clause (i) and clause (ii), anywhere
in the world where the Business may be conducted from time to time, or (b) any
business in which any Acquiring Party and/or any of their respective Affiliates
are engaged or likely, based on planning discussions involving a Member or
Members, to engage as of the date hereof or as of the date of termination of the
applicable Member’s employment with a Transferor Party or one of its Affiliates.

 

“Retained Liabilities” has the meaning ascribed to it in Section 2.4.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“SFX” has the meaning ascribed to it in the introduction to this Agreement.

 

“SFX Disclosure Schedule” has the meaning ascribed to it in Article 4.

 

“SFX’s Accountant” means an independent auditor of recognized national standing
selected by Parent, in its sole discretion.

 

“Software” means all (a) computer programs, applications, systems and code, in
both object code and Source Code, including software implementations of
algorithms, models and methodologies and program interfaces and (b) Internet and
intranet websites, databases and compilations, including data and collections of
data, whether machine-readable or otherwise, but with respect to clauses (a) and
(b), only to the extent used in connection with the Business.

 

“Source Code” means the human-readable version of a computer program that can be
compiled into executable or object code.

 

“Stock Consideration” has the meaning ascribed to it in Section 2.5.

 

“Straddle Period” has the meaning ascribed to it in Section 9.12.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture or
other legal entity of which such Person (either alone or through or together
with any other Subsidiary), owns, directly or indirectly, a majority of the
stock or other equity interests the holders of which are generally entitled to
vote for the election of the board of directors or other governing body of such
corporation, partnership, joint venture or other legal entity, or otherwise
owns, directly or indirectly, such equity interests, that would confer control
of any such

 

10

--------------------------------------------------------------------------------


 

corporation, partnership, joint venture or other legal entity, or any Person
that would otherwise be deemed a “subsidiary” under Rule 12b-2 promulgated under
the Exchange Act.

 

“Tax” means (a) all taxes imposed of any nature including federal, state, local
or foreign net income tax, alternative or add-on minimum tax, profits or excess
profits tax, franchise tax, gross income, adjusted gross income or gross
receipts tax, employment related tax (including employee withholding or employer
payroll tax, FICA or FUTA), real or personal property tax or ad valorem tax,
sales or use tax, excise tax, stamp tax or duty, any withholding or back up
withholding tax, value added tax, severance tax, prohibited transaction tax,
premiums tax, environmental tax, intangibles tax, business license tax, transfer
tax, occupation tax, customs tax, duties or other taxes, fees, assessments or
charges, together with any interest, penalty, or addition to tax  imposed by any
Governmental Authority (domestic or foreign) responsible for the imposition of
any such tax, (b) any liability for payment of amounts described in clause
(a) whether as a result of transferee liability, of being a member of an
Affiliated, consolidated, combined or unitary group for any period, or otherwise
through operation of law and (c) any obligations under any tax sharing, tax
allocation, or tax indemnity agreements or arrangements with respect to any
amounts described in clause (a) or (b) above.

 

“Tax Return” means any return, declaration, report, election, claim for refund
or information return or other statement or form relating to Tax, filed or
required to be filed with any Governmental Authority, including any schedule or
attachment thereto or any amendment thereof.

 

“Threshold Amount” has the meaning ascribed to it in Section 9.3(a).

 

“Trade Secrets” means all “Trade Secrets” as defined in the Uniform Trade
Secrets Act.

 

“Transaction Documents” means this Agreement, the Lockup Agreement, the
Underwriters’ Lockup Agreement, the Assignment and Assumption Agreement and all
other agreements and documents entered into by one or more of the Parties as
contemplated by or in connection with this Agreement and the transactions
contemplated hereby.

 

“Transfer and Sales Taxes” means all sales tax, use taxes, stamp taxes,
conveyance taxes, transfer taxes, filing fees and other similar duties, taxes
and fees, if any, imposed upon, or resulting from, the transfer of the
Transferred Assets.

 

“Transferred Assets” has the meaning ascribed to it in Section 2.1.

 

“Transferred Contracts” has the meaning ascribed to it in Section 2.1(c).

 

“Transferor” has the meaning ascribed to it in the introduction to this
Agreement.

 

“Transferor 2013 Audited Financial Statements” means the audited balance sheets
and the related consolidated statements of income and expenses, stockholders’ or
members’ equity, as applicable, and cash flows of Transferor and the Related
Transaction Parties for the fiscal year ended as of December 31, 2013, together
with all related notes and schedules thereto,

 

11

--------------------------------------------------------------------------------


 

accompanied by the reports thereon of Transferor’s Accountant, to be delivered
after the date hereof.

 

“Transferor 2013 Unaudited Financial Statements” has the meaning ascribed to it
in Section 3.15.

 

“Transferor 9/30/13 Financial Statements” has the meaning ascribed to it in
Section 3.15.

 

“Transferor Audited Financial Statements” has the meaning ascribed to it in
Section 3.15.

 

“Transferor Financial Statements” has the meaning ascribed to it in
Section 3.15.

 

“Transferor Interests” has the meaning ascribed to it in Section 3.3.

 

“Transferor IP” means all Intellectual Property, Intellectual Property
Embodiments and Documentation, Domain Names or Software used in or relating to
the Business.  For avoidance of doubt, Transferor IP includes, without
limitation, (a) all of the patents and patent applications referenced in the
foregoing sentence that are or have been issued or filed as of the Closing Date
(the “Existing Patents and Applications”), (b) all other patent applications
that are filed after the Closing Date that disclose or claim any inventions
first conceived or reduced to practice in whole or part on or before the Closing
Date that relate to the Intellectual Property Embodiments and Documentation,
including, without limitation, all continuations, continuations-in-part,
divisional, reexamined and reissued patent applications and patents that relate
to the Existing Patents and Applications, (c) all foreign counterparts with
respect to any of the foregoing, and (d) all patents that issue with respect to
any of the foregoing patent applications.

 

“Transferor Parties” has the meaning ascribed to it in the introduction to this
Agreement.

 

“Transferor Party Indemnitees” has the meaning ascribed to it in Section 9.2.

 

“Transferor Registered IP” has the meaning ascribed to it in Section 3.12(c).

 

“Transferor’s Accountant” means one of the “Big Four” accounting firms or BDO,
to be selected by Parent.

 

“Transferor’s Disclosure Schedule” has the meaning ascribed to it in Article 3.

 

“Underwriters’ Lockup Agreement” means a lockup agreement among the underwriters
of the public offering of Parent Common Stock and the Transferor Parties with
respect to shares of Parent Common Stock owned by Transferor Parties,
substantially in the form of Exhibit C.

 

12

--------------------------------------------------------------------------------


 

“Welfare Plans” has the meaning ascribed to it in Section 3.19(c).

 

ARTICLE 2
CONTRIBUTION

 

2.1                               Contribution of Transferred Assets.  On the
terms and subject to the conditions of this Agreement, at the Closing, the
Transferor Parties shall contribute, sell, transfer, convey, assign and deliver
to Acquiror and/or one or more of its Designated Affiliates, and Acquiror shall
and/or or shall cause one or more of its Designated Affiliates to purchase,
accept and acquire from each Transferor Party, free and clear of any Liens, all
of such Transferor Party’s right, title and interest in and to the assets
constituting the Business, including without limitation, the following
properties, assets, rights and claims, whether tangible or intangible, including
goodwill and going concern value but excluding the Excluded Assets (the
“Transferred Assets”):

 

(a)                                 all of the Transferor IP and IT Assets,
including, without limitation, the Transferor IP identified on Schedule 2.1(a);

 

(b)                                 all of the Equipment, including, without
limitation, the assets identified on Schedule 2.1(b);

 

(c)                                  all of the Contracts identified on Schedule
2.1(c) (the “Transferred Contracts”), except that Transferred Contracts shall
not include any contract for which a Required Consent is necessary if Parent
elects in writing at or prior to the Closing not to accept said Transferred
Contract;

 

(d)                                 all of the Employee Assets which are listed
on Schedule 2.1(d) (as it may be adjusted at Closing to reflect the Designated
Employees who have accepted employment offers, if any, from Parent or any of its
Affiliates as of the Closing);

 

(e)                                  all websites, URLs, Domain Names and
webpages used, held for use or under development in connection with the
Business, whether or not registered, including without limitation, the other
Domain Names identified on Schedule 2.1(e), together with all Intellectual
Property associated therewith other than trademarks set forth therein which are
not otherwise part of the Transferred Assets;

 

(f)                                   all advertising, marketing and sales
materials developed for, or used in connection with, the Business together with
all Intellectual Property embodied therein other than Intellectual Property set
forth therein which are not otherwise part of the Transferred Assets;

 

(g)                                  all files, invoices, customer lists,
records pertaining to customers and end-users (present, past and potential), all
supplier lists and records pertaining to suppliers, books of account, files and
ledgers, and other records to the extent solely and specifically for the
Transferred Assets or the Assumed Liabilities and copies of the Tax books and
records (redacted to exclude information not relating to the Transferred Assets
or the Assumed Liabilities) relating to the Transferred Assets of the Assumed
Liabilities and not otherwise provided pursuant to this clause (g);

 

13

--------------------------------------------------------------------------------


 

(h)                                 without limiting anything set forth in
clause (g) of this Section 2.1, electronic media including complete and accurate
copies of all Intellectual Property Embodiments and Documentation;

 

(i)                                     all Governmental Authorizations of all
Governmental Authorities necessary for the operation of the Transferred Assets
and the Business set forth on Schedule 2.1(i);

 

(j)                                    all rights to insurance proceeds to the
extent such rights arise from or are related to any casualty or Liability
affecting the Transferred Assets or the Assumed Liabilities;

 

(k)                                 all legal and equitable privileges, rights
and claims against any third parties, and all choses in action relating to the
Transferred Assets, the Business or the Assumed Liabilities;

 

(l)                                     all goodwill of the Business; and

 

(m)                             all of the Transferor Parties’ right, title and
interest in and to the corporate name “West Loop” and any other corporate name
currently or formerly used in connection with the Business.

 

Notwithstanding the foregoing, the transfer of the Transferred Assets pursuant
to this Agreement does not include the assumption of any Liability related to
the Transferred Assets unless Acquiror expressly assumes that Liability pursuant
to Section 2.2.

 

2.2                               Assumption of Liabilities.  On the terms and
subject to the conditions of this Agreement and in reliance upon the
representations, warranties, covenants and agreements of the Transferor Parties
set forth herein, Acquiror agrees, effective at the Closing, to assume, perform
and timely pay and discharge only the following (collectively, the “Assumed
Liabilities” and each an “Assumed Liability”):  those executory obligations
arising after the Closing under the Transferred Contracts which do not relate to
(i) any breach of, or failure to comply with, prior to the Closing, any
representation, warranty, covenant or obligation in any such Transferred
Contract, (ii) any event that occurred prior to the Closing which, with or
without notice, lapse of time or both, would constitute such a breach or
failure, or (iii) any indemnification claim relating to any of the matters set
forth in clauses (i) or (ii) of this Section 2.2.

 

2.3                               Excluded Assets.  Notwithstanding anything to
the contrary herein, the following assets (the “Excluded Assets”) shall be
excluded from the Transferred Assets and retained by the Transferor Parties:

 

(a)                                 all cash, cash equivalents and marketable
securities of Transferor on hand or on deposit with any financial institution;

 

(b)                                 any bank or brokerage accounts of
Transferor;

 

(c)                                  all rights relating to deposits, advances,
loan repayments, return of investments, prepaid Taxes, prepaid expenses, and
other upfront payments, claims for refunds

 

14

--------------------------------------------------------------------------------


 

and rights of offset (including refunds of Tax Liabilities relating to Tax
periods (or portions thereof) ending on or prior to the Closing Date);

 

(d)                                 original copies of all minute books,
records, stock ledgers, Tax records and other materials Transferor is required
by law to retain;

 

(e)                                  all Contracts that are not Transferred
Contracts, including those Contracts set forth on Schedule 2.3(e);

 

(f)                                   all assets of the Transferor which are not
used in the Business listed on Schedule 2.3(f);

 

(g)                                  all legal and equitable privileges, rights
and claims against any third parties, and all choses in action relating to the
Excluded Assets or Retained Liabilities;

 

(h)                                 all rights to insurance proceeds to the
extent such rights arise from or are related to any casualty or Liability
affecting the Excluded Assets or the Retained Liabilities

 

(i)                                     all ownership and other rights with
respect to any Pension Plan, Welfare Plan and Compensation Program of the
Transferor; and

 

(j)                                    all Receivables of Transferor.

 

2.4                               Retained Liabilities.  Notwithstanding any
other provision of this Agreement or any of the other Transaction Documents or
any other writing to the contrary, and regardless of any information disclosed
to the Acquiring Parties or any of their respective Affiliates or
representatives, neither Acquiror nor any Affiliates of Acquiror assumes, and
Acquiror and Affiliates of Acquiror shall not at any time hereafter (including
on or after the Closing) become liable or responsible for, any Liabilities of
any of the Transferor Parties other than the Assumed Liabilities (such unassumed
Liabilities, the “Retained Liabilities”).  The Transferor Parties shall remain
bound by and liable and responsible for, and shall retain, pay, perform and
discharge when due, all Retained Liabilities.

 

2.5                               Consideration.  Subject to adjustment as set
forth in Section 2.9, upon the terms and subject to the conditions contained in
this Agreement, as consideration for the sale, transfer, assignment, conveyance
and delivery of the Transferred Assets and in full payment therefor, at the
Closing (a) the Acquiring Parties shall pay or cause to be paid to the
Transferor Parties an aggregate amount equal to $4,053,188 payable as follows,
subject to the sentence that follows this one, including the proviso thereto:
(i) $3,242,550, in cash by wire transfer to an account or accounts designated by
the Transferor Parties at least one (1) Business Day prior to Closing (the “Cash
Payment”), and (ii) $810,638 in restricted (within the meaning of Rule 144 under
the Securities Act)  shares of Parent Common Stock (the “Stock Consideration”), 
and (b) Acquiror shall assume the Assumed Liabilities as provided in Section 2.2
(the Assumed Liabilities, together with the Cash Payment and the Stock
Consideration, the “Consideration”).  For purposes of determining the aggregate
number of shares of Parent Common Stock to be issued as the Stock Consideration
(the “Consideration Shares”), such number of Consideration Shares shall be equal
to (x) $810,638 divided by (y) the Average Per Share Price as of the Closing
Date; provided that, if, as a result of the foregoing calculation, the aggregate
number of Consideration

 

15

--------------------------------------------------------------------------------


 

Shares to be issued to the Transferor Parties under this Section 2.5 would in
the good faith judgment of the Acquiring Parties, require shareholder approval
pursuant to NASDAQ Stock Market, Equity Rule 5635(d), then (I) the number of
Consideration Shares issued to the Transferor Parties on the Closing Date shall
be reduced to a number of shares equal to 19.99% of the total number of shares
of Parent Common Stock outstanding as of the date of the required calculation
and (II) the Cash Payment shall be increased by an amount equal to the decrease
in the amount of the Stock Consideration pursuant to the preceding subclause
(I).  For the avoidance of doubt, in no event shall the aggregate amount paid to
the Transferor Parties pursuant to this Section 2.5 exceed the Consideration. 
The Consideration shall be allocated among the Transferor Parties as set forth
in Schedule 2.5.

 

2.6                               Tax Treatment; Allocation of Consideration.The
Parties agree that all Consideration pursuant to Sections 2.5 shall be treated
as consideration for the Transferred Assets and not characterized in any other
manner (except as otherwise required pursuant to a final determination within
the meaning of Section 1313(a) of the Code as if such provision applies in the
relevant jurisdiction) and will be allocated to the Transferred Assets in
accordance with Section 1060 of the Code and the rules and regulations
promulgated thereunder and any similar provision of state, local and foreign
law, as appropriate.

 

2.7                               Withholding Rights.  Each Transferor Party
shall furnish to the Acquiring Parties a properly completed and signed IRS
Form W-9 certifying that the taxpayer identification number shown on such form
is accurate, that it is a US person and that it is not subject to back-up
withholding.

 

2.8                               [Intentionally Omitted].

 

2.9                               Pre-Closing and Post-Closing Adjustments of
Consideration.  The Consideration shall be subject to adjustment at and after
the Closing as specified in this Section 2.9:

 

(a)                                 Pre-Closing Statement.

 

(i)                                     Not fewer than three (3) Business Days
prior to the anticipated Closing Date, the Transferor Parties shall deliver to
Parent a certificate (the “Pre-Closing Statement”) setting forth the Transferor
Parties’ good faith estimates of the Net Working Capital and the amount, if any,
by which the estimated Net Working Capital set forth in the Pre-Closing
Statement is more or less than Zero Dollars ($0) (the “Adjustment Amount”),
determined in accordance with the Balance Sheet Rules, together with supporting
documentation for such estimates and any additional information reasonably
requested by Parent.  The Pre-Closing Statement shall be prepared in
consultation with Parent and shall be reasonably acceptable to Parent.

 

(ii)                                  If the estimated Net Working Capital set
forth in the Pre-Closing Statement is less than Zero Dollars ($0) then the
Consideration payable by Parent to the Transferor Parties shall be reduced by an
amount equal to the Adjustment Amount; if the estimated Net Working Capital set
forth in the Pre-Closing Statement is more than Zero Dollars ($0), then the
Consideration payable by Parent to the Transferor Parties shall be increased by
an amount equal to the Adjustment Amount.  Any downward or upward adjustment to
the

 

16

--------------------------------------------------------------------------------


 

Consideration under this Section 2.9(a) shall be effected, at the election of
Parent in its sole discretion, as follows:  (x)  Parent shall deduct or
increase, as applicable an amount in cash equal to the Adjustment Amount from
the Cash Payment, (y) Parent shall cancel in the manner set forth in Section 9.9
or issue, as applicable, a number of fully paid non-assessable shares of Parent
Common Stock equal to the Adjustment Amount divided by the Average Per Share
Price as of the Closing Date or (z) the obligations under this
Section 2.9(a) shall be satisfied using a combination of a reduction or
increase, as applicable to the Cash Payment under (x) and a cancellation or
issuance, as applicable, of Parent Common Stock under (y).

 

(b)                                 Closing Statement.  Within 120 days
following the Closing Date, Parent shall prepare and deliver to the Transferor
Parties a certificate (the “Closing Statement”) setting forth Parent’s
determination of Net Working Capital, determined in accordance with the Balance
Sheet Rules.  Following delivery of the Closing Statement, Parent shall provide
the Transferor Parties with any supporting documentation for the Closing
Statement that the Transferor Parties may reasonably request.

 

(c)                                  Dispute Resolution.  Within 30 days after
the Transferor Parties’ receipt of the Closing Statement, the Transferor Parties
shall deliver to Parent a written statement either accepting the Closing
Statement or specifying any objections thereto in reasonable detail (an
“Objections Statement”), which objections shall be in reasonable detail
describing the nature and amount of the disagreement(s) asserted.  If the
Transferor Parties do not deliver an Objections Statement within such 30-day
period, then the Closing Statement shall become final and binding upon all
parties.  If the Transferor Parties do deliver an Objections Statement within
such 30-day period, then the Transferor Parties and Parent shall negotiate in
good faith for 15 days following Parent’s receipt of such Objections Statement
to resolve such objections (any unresolved objection, a “Dispute”).  After such
15-day period, any item or matter set forth in the Closing Statement that is not
a Dispute shall become final and binding upon all parties.  If Parent and the
Transferor Parties are unable to resolve all objections during such 15-day
period, then any remaining Disputes, and only such remaining Disputes, shall be
resolved by the Accounting Firm.  The Accounting Firm shall be instructed to
resolve any such remaining Disputes in accordance with the terms of this
Agreement within 30 days after its appointment (or such longer period as the
Parent and the Transferor Parties may agree).  The resolution of such Disputes
by the Accounting Firm (i) shall be set forth in writing, (ii) shall be within
the range of dispute between Parent and the Transferor Parties, (iii) shall
constitute an arbitral award, and (iv) shall be conclusive and binding upon all
the parties upon which a judgment may be rendered by a court having proper
jurisdiction thereover.  Upon delivery of such resolution, the Closing
Statement, as modified in accordance with such resolution, shall become final
and binding upon all parties.

 

(d)                                 Fees and Expenses of Accounting Firm.  The
fees, costs and expenses of the Accounting Firm shall be borne by either Parent
or the Transferor Parties as follows:  (i) if the Accounting Firm determines
that the Net Working Capital is nearer to the Net Working Capital determined by
the Transferor Parties than to the Net Working Capital determined by Parent,
then Parent shall bear the fees, costs and expenses of the Accounting Firm, and
(ii) if the Accounting Firm determines that the Net Working Capital is nearer to
the Net Working Capital determined by Parent than to the Net Working Capital
determined by the Transferor Parties, then the Transferor Parties shall bear the
fees, costs and expenses of the Accounting Firm.

 

17

--------------------------------------------------------------------------------


 

(e)                                  Final Adjustment Amount.  The post-closing
adjustment shall be an amount equal to the Net Working Capital as set forth in
the final Closing Statement minus the Net Working Capital as set forth in the
Pre-Closing Statement (the “Post-Closing Adjustment”).  If the Post-Closing
Adjustment is a negative number, then the Consideration payable by Parent to the
Transferor shall be reduced by an amount equal to the absolute value of the
Post-Closing Adjustment (the “Difference”); if the Post-Closing Adjustment is a
positive number, then the Consideration payable by Parent to the Transferor
shall be increased by an amount equal to the Difference.  Any downward or upward
adjustment to the Consideration under this Section 2.9(e) shall be effected, at
the election of Parent in its sole discretion, as follows: (x) the Transferor
Parties or Parent, as applicable, shall promptly, but in no event later than
five (5) Business Days following determination of the Post-Closing Adjustment in
accordance with this Section 2.9, pay to Parent or the Transferor Parties, as
applicable, an amount in cash equal to the Difference, (y) Parent shall cancel,
in the manner set forth in Section 9.9 or issue, as applicable, a number of
fully paid non-assessable shares of Parent Common Stock equal to the Difference
divided by the Average Per Share Price as of the Closing Date or (z) the
obligations under this Section 2.9(e) shall be satisfied using a combination of
a cash payment under (x) and a cancellation or issuance, as applicable, of
Parent Common Stock under (y).

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF TRANSFEROR PARTIES

 

As an inducement to the Acquiring Parties to enter into this Agreement and to
consummate the transactions contemplated herein and except as set forth on the
Transferor Parties’ disclosure schedule attached hereto and incorporated herein,
comprising schedules numbered according to the sections of this Article 3 and as
specifically set forth herein (the “Transferor’s Disclosure Schedule”), the
Transferor Parties other than Cappas, jointly and severally, make the following
representations and warranties to the Acquiring Parties, and Cappas, severally,
makes the representations and warranties set forth in Section 3.3 (with respect
solely to his own Transferor Interests) to the Acquiring Parties, in each case,
as of the date of this Agreement (except if another date is specified in the
representation or warranty).  Each exception set forth in the Transferor’s
Disclosure Schedule will be deemed to qualify (a) the corresponding
representation and warranty set forth in this Agreement that is specifically
identified (by cross-reference or otherwise) in the Transferor’s Disclosure
Schedule and (b) all other representations and warranties to the extent the
relevance of such exception to such other representation and warranty is
reasonably clear.

 

3.1                               Limited Liability Company Existence. 
Transferor is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Illinois, with full limited
liability company power and authority to conduct its business as it is presently
being conducted and to own and lease its properties and assets.  Transferor is
duly qualified to do business as a foreign limited liability company and is in
good standing in each jurisdiction where the character of its properties owned
or leased or the nature of its activities make such qualification necessary,
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect with respect to Transferor.  Copies of the certificate
of formation and operating agreement of Transferor, and all amendments thereto,
in each case, heretofore delivered to Parent (collectively, the “Organization
Documents”) are accurate and complete as of the date hereof.

 

18

--------------------------------------------------------------------------------


 

3.2                               Authorization.  Transferor has all requisite
corporate power and authority, and has taken all limited liability company
action necessary, to execute and deliver this Agreement, to consummate the
transactions contemplated by this Agreement and the Transaction Documents to
which Transferor is party and to perform its obligations hereunder and
thereunder.  Each Member has the right, power and authority, and has taken all
action necessary, to execute and deliver this Agreement and the Transaction
Documents to which such Member is a party, to consummate the transactions
contemplated hereby and thereby and to perform his obligations hereunder and
thereunder.  The execution and delivery by Transferor of this Agreement and the
Transaction Documents to which it is a party, and the consummation by Transferor
of the transactions contemplated hereby and thereby, have been duly authorized
and approved by each Member.  No other limited liability company proceedings on
the part of Transferor are necessary to authorize this Agreement and the
Transaction Documents to which Transferor is a party and the transactions
contemplated hereby and thereby.  This Agreement and the Transaction Documents
to which Transferor is a party have been duly executed and delivered by
Transferor and are the legal, valid and binding obligations of Transferor
enforceable against Transferor in accordance with their terms, except that such
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to creditors’ rights generally, and is
subject to general principles of equity.  This Agreement and the Transaction
Documents to which each Member is a party have been duly executed and delivered
by such Member and are the legal, valid and binding obligations of such Member
enforceable against such Member in accordance with their terms, except that such
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to creditors’ rights generally, and is
subject to general principles of equity.

 

3.3                               Capital Structure.

 

(a)                                 The capitalization of Transferor consists of
the issued and outstanding Equity Securities of Transferor (collectively, the
“Transferor Interests”), that have the rights, preferences, privileges and
restrictions set forth in the applicable Organization Documents and Applicable
Law.  The Members are the record and beneficial owners of their respective
Transferor Interests set forth on Schedule 3.3(a) and of one hundred percent
(100%) of the Transferor Interests in the aggregate, in each case free and clear
of any Liens.  All of the Transferor Interests are uncertificated.  All
Transferor Interests have been duly authorized and validly issued in compliance
with Applicable Laws.  Other than Transferor Interests held by the Members and
as set forth on Schedule 3.3(a), there are no other Transferor Interests or
equivalent ownership interests in Transferor outstanding.  Set forth on Schedule
3.3(a) are all options, warrants and other securities of Transferor that are
exercisable for or convertible into any Transferor Interests.

 

(b)                                 [Intentionally Omitted].

 

(c)                                  [Intentionally Omitted].

 

(d)                                 Except as set forth on Schedule 3.3(d),
there are no outstanding securities, options, warrants, calls, rights,
convertible or exchangeable securities or Contracts of any kind (contingent or
otherwise) to which any Transferor Party is a party or by which any of them is
bound obligating Transferor to issue, grant, deliver or sell, or cause to be
issued, delivered or

 

19

--------------------------------------------------------------------------------


 

sold, additional Equity Securities of Transferor or obligating Transferor to
issue, grant, extend or enter into any such Equity Security.  There are no
outstanding obligations of Transferor (contingent or otherwise) to repurchase,
redeem or otherwise acquire any Equity Securities of Transferor.  There are no
stock or equity-appreciation rights, equity-based performance units, “phantom”
equity rights or other Contracts or obligations of any character (contingent or
otherwise) pursuant to which any Person is or may be entitled to receive any
payment or other value based on the revenues, earnings or financial performance
or other attribute of Transferor or calculated in accordance therewith or to
cause Transferor to file a registration statement under the Securities Act, or
which otherwise relate to the registration of any securities of Transferor. 
There are no voting trusts, proxies or other Contracts of any character to which
any Transferor Party is a party or by which any of them is bound with respect to
the issuance, holding, acquisition, voting or disposition of any Equity
Securities of Transferor.

 

3.4                               Governmental Authorization.  The execution,
delivery and performance by each of the Transferor Parties of this Agreement and
the Transaction Documents to which he or it is a party requires no Governmental
Authorization from any Governmental Authority other than (a) any Governmental
Authorizations otherwise expressly referred to in this Agreement or any schedule
hereto; (b) any filings required to be made by any of the Acquiring Parties in
accordance with Applicable Law; (c) notice filings that are not material to the
Business; and (d) Governmental Authorizations required by Governmental
Authorities outside of the U.S. to effectuate or record the transfer of any
Transferred Assets.

 

3.5                               Non-Contravention.  The execution, delivery
and performance by each of the Transferor Parties of this Agreement and the
Transaction Documents does not and will not (a) contravene or conflict with the
Organization Documents, true and correct copies of which have been delivered to
Parent by the Transferor Parties; (b) contravene or conflict with or constitute
a violation of any provision of any Applicable Law binding upon any of the
Transferor Parties or any of the Transferred Assets; (c) result in the creation
or imposition of any Lien on any of the Transferred Assets; or (d) contravene,
conflict with or constitute a violation or breach of any agreement to which any
of the Transferor Parties is a party or by which any of the Transferor Parties
has any obligation to third parties pursuant to any Transferred Contracts.

 

3.6                               Ownership and Absence of Liens.  Transferor is
the sole owner of all of the Transferred Assets, free and clear of any
Liens.  To Transferor’s Knowledge, no third party has made any claim or
assertion challenging Transferor’s sole and exclusive ownership of all right,
title and interest in and to the Transferred Assets, free and clear of all
Liens.  The tangible Transferred Assets are in normal operating condition and
free from any significant defects, ordinary wear and tear excepted, and have
been properly serviced and maintained by the Transferor.  To Transferor’s
Knowledge, no third party has made any claim or assertion challenging the
Members’ sole and exclusive ownership of all right, title and interest in and to
the Transferor Interests and any options, warrants and other securities of
Transferor that are exercisable for or convertible into Transferor Interests,
free and clear of all Liens.

 

3.7                               Sufficiency of the Transferred Assets.  Upon
consummation of the transactions contemplated by this Agreement (including,
without limitation, payment of the Cash Payment and the Stock Consideration),
the Transferor Parties will have sold, assigned, transferred and conveyed to
Acquiror the Transferred Assets, free and clear of all Liens.  Except as noted
on

 

20

--------------------------------------------------------------------------------


 

Schedule 3.7, the Transferred Assets comprise all of the assets utilized by the
Transferor Parties in the Business, and will enable Acquiror to conduct the
Business in the manner that the Transferor Parties conducted the Business during
the period ended December 31, 2012.  Except as noted on Schedule 3.7, the
Transferred Assets are all assets (other than personnel) necessary for Acquiror
to fulfill the obligations under the Transferred Contracts, and include all
operating assets of the Transferor used in the Business.  No assets necessary
for or related to the conduct of the Business are owned or used by any Person
other than Transferor.  Other than the Business, none of the Transferor Parties
or any of their respective Affiliates are engaged in any business or
professional endeavors.

 

3.8                               Litigation.  There are no Actions that have
been brought by or against or before any Governmental Authority or any other
Person pending or, to the Knowledge of Transferor, threatened, nor have any of
the Transferor Parties received any correspondence regarding any such pending or
threatened Actions, with respect to any of the Transferor Parties that seek to
enjoin or rescind the transactions contemplated by this Agreement or the
Transaction Documents, and there are no existing Actions, orders, judgments or
decrees against or binding upon any of the Transferor Parties or any of the
Transferred Assets, or that would prevent the performance by any of the
Transferor Parties of the transactions contemplated by this Agreement.

 

3.9                               Contracts.

 

(a)                                 The Transferor Parties have provided Parent
with true, correct and complete copies of (x) all Transferred Contracts and
(y) all of the Contracts identified on Schedule 3.9(a)(A) (the “Company
Contracts”).  Each of the Transferred Contracts and Company Contracts is valid
and effective in accordance with its terms, and is binding and enforceable
against the Transferor Party thereto and, to the Transferor’s Knowledge, against
each other party thereto and in full force and effect.  Transferor and, to the
Transferor’s Knowledge, the other parties to the Transferred Contracts and
Company Contracts have performed all of their respective obligations required to
be performed under the Transferred Contracts and Company Contracts.  Except as
set forth set forth on Schedule 3.9(a)(B), there is not under any of such
Transferred Contracts or Company Contracts (i) any existing or claimed default
by any of the Transferor Parties or (ii) to the Knowledge of Transferor, any
existing or claimed default by any other party.  There is no actual or, to the
Knowledge of Transferor, threatened termination, cancellation or limitation of
any of the Transferred Contracts or Company Contracts.  To the Knowledge of
Transferor, there is no pending or threatened bankruptcy, insolvency or similar
proceeding with respect to any other party to the Transferred Contracts or
Company Contracts.

 

(b)                                 The Transferred Contracts and Company
Contracts constitute all Contracts relating to the Business.

 

3.10                        Permits; No Required Consents.  Schedule 2.1(i) sets
forth all Governmental Authorizations of all Governmental Authorities, necessary
for the operation of the Transferred Assets in substantially the same manner as
currently operated by Transferor Parties.  No Governmental Authorization of any
Governmental Authorities are required to manufacture, use, sell or otherwise
exploit the Transferred Assets consistent with the manner in which the
Transferred Assets are or have been manufactured, used, sold or otherwise
exploited by

 

21

--------------------------------------------------------------------------------


 

Transferor Parties.  Schedule 3.10 sets forth the Required Consents that must be
obtained prior to the Closing Date.  Except as set forth in Schedules 2.1(i) and
3.10, no consents are required for the Transferor Parties to sell the
Transferred Assets.

 

3.11                        Compliance with Applicable Laws.  None of the
Transferor Parties is in violation of any Applicable Law or any order, writ,
injunction or decree of any Governmental Authority applicable to the Transferred
Assets or the Business, except where such violation would not be material to the
Business.  All documentation, correspondence, reports, data, analysis and
certifications relating to or regarding the Transferred Assets filed or
delivered (or, if amended, as of the date for which such amendment speaks) by or
on its behalf to any Governmental Authority were true and accurate in all
material respects when so filed or delivered and remain, to the extent required
by any Applicable Laws.

 

3.12                        Intellectual Property.

 

(a)                                 Schedule 3.12(a) sets forth an accurate and
complete list, as of the date hereof, of all material Transferor IP and IT
Assets.   Transferor is the exclusive owner of the entire and unencumbered
right, title and interest in and to, all Transferor IP and IT Assets purported
to be owned by Transferor, and Transferor has a valid right to use all
Transferor IP and IT Assets in the ordinary course of the Business as currently
conducted or as contemplated to be conducted free and clear of any and all
Liens.  The consummation of the transactions contemplated under the Transaction
Documents will not alter, impair, or extinguish any Transferor IP.

 

(b)                                 The Transferor Parties have taken all
commercially reasonable actions to maintain and protect their rights in the
Transferor IP including, without limitation, by maintaining the confidentiality
of its related Trade Secrets.   At no time during the conception or reduction to
practice of any Transferor IP was any developer, inventor or other contributor
to such Transferor IP operating directly or indirectly under any grants from any
Governmental Authority or subject to any employment agreement, invention
assignment, nondisclosure agreement or other Contract with any third Person that
could adversely affect the rights of Transferor, and upon the Closing, Acquiror
to such Transferor IP.

 

(c)                                  To the Knowledge of Transferor, all of the
Transferor IP is valid, enforceable and subsisting.  Transferor has not received
any notice or claim challenging or questioning the ownership, validity or
enforceability of any Transferor IP. The Transferor IP is not subject to any
outstanding decree, order, injunction, judgment or ruling restricting the use of
such Transferor IP or that would impair the validity or enforceability of such
Transferor IP.  Transferor has timely paid all filing, examination, issuance,
post registration and maintenance fees, annuities and the like associated with
or required with respect to any of the registered and applied for Intellectual
Property listed on Schedule 3.12(a) (the “Transferor Registered IP”), and all
documents, assignments, recordations and certificates necessary to be filed by
Transferor to demonstrate its ownership of the Transferor Registered IP and/or
maintain the effectiveness of the Transferor Registered IP have been filed with
the relevant patent, copyright, trademark or other authorities in the United
States or foreign jurisdictions, as the case may be, so that no item required to
be listed in Schedule 3.12(a), has lapsed, expired or been abandoned or canceled
other than in the ordinary course of Transferor’s business.  Except as set forth
on Schedule

 

22

--------------------------------------------------------------------------------


 

3.12(c), none of the Transferor Registered IP requires any maintenance fees to
be paid, affidavit of use to be filed or Taxes or actions falling due within six
(6) months after the Closing.

 

(d)                                 To the Knowledge of Transferor, neither the
Transferor IP nor the conduct by the Transferor Parties of the Business as
currently conducted or contemplated to be conducted conflicts with, infringes,
misappropriates or dilutes any intellectual property or other proprietary
rights, including rights of privacy, publicity and endorsement, of any third
Person.  Transferor has not received any written notice or claim asserting or
suggesting that any such infringement, misappropriation or dilution may be
occurring or has occurred (including, without limitation, offers to
license).  To Transferor’s Knowledge, no third party is misappropriating,
infringing or diluting any Transferor IP.

 

(e)                                  Except as set forth on Schedule 3.12(e), to
the Knowledge of Transferor, no Open Source Software has been incorporated into
or used or distributed with any of Transferor’s Software or otherwise used by
Transferor in any respect in or in connection with Transferor’s Software, in a
manner that requires any publishing of Transferor’s Software source code.  To
the Knowledge of Transferor, none of Transferor’s Software is covered by or
subject to any Open Source License that requires that source code to be
published or made freely available.  To the Knowledge of Transferor, Transferor
has not created any derivative work based upon any Open Source Software in a
manner that requires that those derivative works be published or made feely
available.  To the Knowledge of Transferor, none of the Transferor IP itself is
Open Source Software.

 

(f)                                   Transferor Parties have provided Acquiror
complete and accurate copies of all Intellectual Property Embodiments and
Documentation, if any.

 

(g)                                  In connection with the Business, to
Transferor’s Knowledge, the activities of Transferor’s current and past
managers, members, employees, officers and contractors in connection with their
employment or contractual or other relationship with Transferor did not and do
not violate any agreements or arrangements that any such employees or
consultants had or have with any former employer or any other Person.  No
litigation (or other proceeding in or before any Governmental Authority or
arbitral body) charging Transferor with infringement or unauthorized or unlawful
use of any Transferor IP, or alleging that any services provided by, processes
used by, or products manufactured or sold by Transferor infringe or
misappropriate any Intellectual Property right of any third party, is pending,
or to Transferor’s Knowledge, threatened; nor, to Transferor’s Knowledge (but
without any investigation or inquiry by Transferor’s whatsoever), is there any
reasonable basis for any such litigation or proceeding.

 

(h)                                 Schedule 3.12(h)(1) identifies all licenses
and other agreements currently in effect pursuant to which Transferor has
licensed, distributed or otherwise granted any rights to any third party with
respect to any Transferor IP.  Transferor has not given any party an indemnity
in connection with the Transferor IP.  Schedule 3.12(h)(2) identifies all
licenses and other agreements currently in effect pursuant to which a third
party has licensed, distributed or otherwise granted to Transferor any rights to
such third party’s Intellectual Property, Intellectual Property Embodiments and
Documentation, Domain Names or Software that are used in connection with the
Business (the foregoing constituting the “IP Agreements”). Except as set forth
on Schedule 3.12(h)(3), the Transferor Parties are not obligated to pay any
on-going license

 

23

--------------------------------------------------------------------------------


 

fees, royalties or any other amount to any other Person in connection with the
IP Agreements, the operation of the Business, any license of the Transferor IP
or any of the transactions contemplated hereunder, and have no liabilities
thereunder.  Consummation of the transactions contemplated by this Agreement
will not result in any increase of any fees with respect to any of the IP
Agreements. Except as set forth on Schedule 3.12(h)(4), none of the parties to
the Transferred Contracts have received, or have a right to receive, any
discounts, special pricing or other benefits in connection with the Business
other than those expressly set forth in the Transferred Contract entered into by
such party.  Neither Transferor, nor, to the Knowledge of Transferor, any other
party to any IP Agreement, is in breach or default thereof, and each IP
Agreement is fully valid and enforceable in accordance with its terms, except
that such enforceability may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting or relating to creditors’ rights generally, and is
subject to general principles of equity.

 

(i)                                     The IT Assets operate and perform in all
material respects in accordance with their operation and performance prior to
the date of this Agreement.  To the Knowledge of Transferor, no Person has
gained unauthorized access to the IT Assets.

 

(j)                                    Transferor’s operation of any web sites
used in connection with the Business, and content thereof and data processed,
collected, stored or disseminated in connection therewith, do not violate any
Applicable Laws, or any Person’s right of privacy or publicity.  Transferor
(i) has obtained all necessary permits, approvals, consents, authorizations or
licenses to lawfully operate its web sites and to use its data and (ii) is
operating its web sites and using its data in accordance with the scope of such
permits, approvals, consents, authorizations or licenses.  Transferor has taken
all steps in accordance with normal industry practice to secure its web sites
and data, and any portion thereof, from unauthorized access or use by any
Person.

 

3.13                        Advisory Fees.  There is no broker, finder, agent or
other intermediary who has been retained by or is authorized to act on behalf of
any of the Transferor Parties or their respective Affiliates and is entitled to
any fee, commission or reimbursement of expenses upon consummation of the
transactions contemplated by the Transaction Documents. For the avoidance of
doubt, no manager, member, employee or officer of Transferor is considered to be
a broker, finder, agent or other intermediary of Transferor, even if they are
acting as a finder for, or are planning to become employees of, an Acquiring
Party.

 

3.14                        Taxes.  Each Transferor Party has timely filed all
Tax Returns required to be filed by such Transferor Party and all such Tax
Returns have been true, correct, and complete in all material respects.  Each
Transferor Party has timely paid all Taxes imposed on such Transferor Party when
the same have become due.  Each Transferor Party has complied with all
Applicable Laws relating to the withholding and collection of Tax with respect
to the Business (including without limitation any withholding with respect to
wages or other amounts paid or owing to any United States or foreign employee,
independent contractor, creditor, artist, performer, licensor, lessor, member,
shareholder or other third party), and has timely reported such amounts and paid
them over to the applicable Governmental Authority.  There is no outstanding
claim, audit or other examination or proceeding with respect to Taxes with
respect to any Transferor Party and, to the Knowledge of Transferor, no such
claim, audit, examination or proceeding is threatened.  No claim has ever been
made by a Governmental Authority in a jurisdiction where the Transferor Parties
do not file Tax Returns that they are or may be subject to taxation by that

 

24

--------------------------------------------------------------------------------


 

jurisdiction. There are no Liens on any of the Transferred Assets that arose in
connection with any failure (or alleged failure) to pay any Tax.  The Transferor
Parties have complied in all material respects with all Applicable Laws with
respect to the Business with respect to record retention of Tax records.  No
Transferor Party has any obligation under any agreement providing for the
allocation or sharing of Taxes or an agreement providing for an indemnification
for Taxes.  True and complete copies of the Tax Returns of Transferor for each
of the three fiscal years ended as of December 31, 2012, December 31, 2011 and
December 31, 2010, and the related schedules and work papers have been delivered
by Transferor to Parent. Each Transferor Party is entitled to receive any
payments to be made to it hereunder without the withholding of any Tax.

 

3.15                        Financial Statements.  True and complete copies of
(i) the audited balance sheets and the related consolidated statements of income
and expenses, stockholders’ or members’ equity, as applicable, and cash flows of
Transferor and the Related Transaction Parties for each of the fiscal years
ended as of December 31, 2011, and December 31, 2012, together with all related
notes and schedules thereto, accompanied by the reports thereon of Transferor’s
Accountant (the “Transferor Audited Financial Statements”), (ii) the unaudited 
balance sheets and the related consolidated statements of income and expenses,
stockholders’ or members’ equity, as applicable, and cash flows of Transferor
and the Related Transaction Parties for the year-to-date period ended on
September 30, 2013 and for the corresponding year-to-date period of the prior
year, together with all related notes and schedules thereto (the “Transferor
9/30/13 Financial Statements”), and (iii) the unaudited balance sheets and the
related combined statements of income and expenses, stockholders’ or members’
equity, as applicable, and cash flows of Transferor and the Related Transaction
Parties for the fiscal year ended as of December 31, 2013, together with all
related notes and schedules thereto (the “Transferor 2013 Unaudited Financial
Statements” and, together with the Transferor Audited Financial Statements, and
the Transferor 9/30/13 Financial Statements, the “Transferor Financial
Statements”) have been delivered by the Transferor Parties to Parent.  The
Transferor Audited Financial Statements and the Transferor 9/30/13 Financial
Statements (A) were prepared in accordance with the books of account and other
financial records of Transferor and the Related Transaction Parties, (B) present
fairly in all material respects the consolidated financial condition and results
of operations of Transferor and the Related Transaction Parties as of the dates
thereof or for the periods covered thereby, (C) have been prepared in accordance
with GAAP applied on a basis consistent with the past practices of Transferor
and the Related Transaction Parties,  (D) include all adjustments (consisting
only of normal recurring accruals) that are necessary for a fair presentation of
the consolidated financial condition of Transferor and the results of the
operations of Transferor and the Related Transaction Parties in all material
respects as of the dates thereof or for the periods covered thereby, and
(E) were prepared by a public accounting firm registered and in good standing
with the Public Company Accounting Oversight Board.  The Transferor 2013
Unaudited Financial Statements were prepared in accordance with the books of
account and other financial records of Transferor and the Related Transaction
Parties and present the combined financial condition and results of operations
of Transferor and the Related Transaction Parties as of the date thereof and for
the period covered thereby in a way that is materially correct, to the
Transferor’s Knowledge. The Transferor 2013 Unaudited Financial Statements were
prepared in a manner and have been delivered in a condition suitable for
immediate audit by Transferor’s Accountant or SFX’s Accountant, as the case may
be, as necessary to comply

 

25

--------------------------------------------------------------------------------


 

with all SEC rules and regulations applicable to financial statements for
inclusion in the Parent SEC Documents.

 

3.16                        Absence of Liabilities, Changes and Events.  Since
December 31, 2012, none of the Transferor Parties has (a) incurred any debts,
liabilities, claims against or obligations, that may adversely affect any of the
Transferor Parties’ ability to perform his or its obligations hereunder or under
the other Transaction Documents or may adversely affect the ownership of the
Transferred Assets or the use thereof by Acquiror or its Designated Affiliates
in the manner currently used by Transferor Parties, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, including but not
limited to liabilities on account of Taxes, other governmental charges, duties,
penalties, interest or fines; (b) sold, assigned, transferred or licensed any
tangible or intangible asset used in the operation of the Business other than in
the Ordinary Course of Business; (c) modified or terminated any IP
Agreements; (d) increased any salaries, wages or employee benefits or made any
arrangement for payment of any bonus or special compensation for any employee of
Transferor who primarily perform services with respect to the Business other
than in the Ordinary Course of Business; (e) agreed to take any action described
in (a) through (d) above, or (f) had a Material Adverse Effect with respect to
Transferor.

 

3.17                        Operation of the Business.  Since December 31, 2012,
except as set forth on Schedule 3.17, the Transferor Parties and their
respective Affiliates have conducted the Business, including ownership and use
of the Transferred Assets, only through Transferor and not through any other
divisions or any other direct or indirect Subsidiary or Affiliate of any of the
Transferor Parties.  Since December 31, 2012, Transferor has operated the
Business in the Ordinary Course of Business.  To the Knowledge of Transferor, as
of the date hereof, there are no material adverse changes, modifications or
amendments contemplated to be made to any of the Transferred Contracts, the
Company Contracts or any of Transferor’s existing, scheduled or planned revenue
generating activities with respect to the Business.

 

3.18                        Employment and Labor Matters.  Schedule 3.18 lists
all employees of Transferor who primarily perform services with respect to the
Business (the “Designated Employees”).  Transferor has complied in all material
respects with all Applicable Laws respecting employment and employment
practices, terms and conditions of employment, wages and hours, and occupational
safety and health.  With respect to the Designated Employees:

 

(a)                                 except for routine government inquiries,
examinations and inspections which the Transferor has no reason to believe are
material, there are no charges, governmental audits, investigations,
administrative proceedings or complaints, grievances or actions concerning the
employment practices of Transferor pending, nor has any of the Transferor
Parties been notified in writing of any such matter being threatened, before any
Governmental Authority;

 

(b)                                 Transferor is not party to any union or
collective bargaining agreement, no union attempts to organize its employees
have been made, nor are any such attempts now threatened;

 

26

--------------------------------------------------------------------------------


 

(c)                                  Transferor has not experienced any
organized slowdown, work interruption, strike, or work stoppage by any of its
employees;

 

(d)                                 none of such employees have filed any
complaints against Transferor, or any managers, members, officers or employees
of Transferor, or initiated any Actions against any of the Transferor Parties or
been subject to any disciplinary actions by Transferor;

 

(e)                                  Transferor will not incur any Liability to
any such employee or violate any Applicable Laws respecting employment and
employment practices as a result of the transactions contemplated by this
Agreement; and

 

(f)                                   The Transferor Parties have valid written
documentation that each such employee is a U.S. resident or is authorized to
work in the U.S. and has delivered such documentation to Acquiror.

 

3.19                        Employee Benefit Matters.

 

(a)                                 A true, correct and complete list of the
names, titles, base salaries, bonus information, date of hiring, sick and
vacation leave that is accrued and unused and all other benefits of the
Designated Employees as of the date hereof is included on Schedule 3.19(a).  To
Transferor’s Knowledge, except as contemplated by this Agreement (i) it is not
expected that any of the Designated Employees will be terminating employment
with Transferor prior to the Closing Date or will not commence employment with
Acquiror as of the Closing Date,  (ii) none of the Designated Employees or
former employees of Transferor have violated any confidentiality agreement or
covenant not to compete and (iii) none of the Designated Employees have violated
(A) any material Applicable Laws in the course of their employment with
Transferor, or (B) any material Transferor’s policies, in each case excepting
such violations as would not be expected to have a Material Adverse Effect with
respect to Transferor.

 

(b)                                 Transferor has no employee pension benefit
plans, as defined in Section 3(2) of ERISA, other than those listed in
Schedule 3.19(b) (the “Pension Plans”).

 

(c)                                  Arising from their employment with
Transferor, the Designated Employees receive benefits or are eligible under only
the employee welfare benefit plans, as defined in Section 3(1) of ERISA
(including but not limited to, life insurance, medical, hospitalization,
holiday, vacation, disability dental and vision plans) as are listed on Schedule
3.19(c) (the “Welfare Plans”).

 

(d)                                 Arising from their employment with
Transferor, the Designated Employees receive benefits or are eligible under only
unwritten incentive compensation, material fringe benefit, material payroll or
employment practice, bonus, option, stock purchase, severance, sick pay, salary
continuation, deferred compensation, supplemental executive compensation plans,
employment agreements (other than those terminable at will without severance)
and consulting agreements for the benefit of their officers, directors,
employees, former employees, or independent contractors as are listed in
Schedule 3.19(d) (the “Compensation Programs”).

 

27

--------------------------------------------------------------------------------


 

(e)           Each Welfare Plan has been operated and administered in
substantial compliance with ERISA and the Code.

 

(f)            All amounts required to be paid by Transferor with respect to any
Designated Employee under each Welfare Plan and Compensation Program on or
before the Closing Date have or will be paid.

 

(g)           Neither the execution and delivery of this Agreement nor the
consummation of any of the transactions contemplated hereby or by the
Transaction Documents will (i) result in any payment (including, without
limitation, severance, unemployment compensation, golden parachute or otherwise)
becoming due to any Designated Employee, (ii) increase any benefits otherwise
payable under any Welfare Plan or Compensation Program to any Designated
Employee, or (iii) result in any acceleration of the time of payment or vesting
of any such benefits.

 

3.20        Insurance.  With respect to the Business, Transferor maintains
insurance policies that are customary and adequate, including, without
limitation, general liability employer’s liability, business liability and
errors and omissions policies.  All such insurance policies are listed on
Schedule 3.20 and are in full force and effect and enforceable in accordance
with their terms.  All of the Transferred Assets and the use of the Transferred
Assets of an insurable nature are insured by Transferor in such amounts and
against such losses or risks as is customary and usual, as required by
Applicable Law and as required by Contract.

 

3.21        Real Property.  Transferor does not own a fee interest in any real
property.  Schedule 3.21(a) sets forth a true, correct and complete list of all
the Transferor’s Leases.  The Transferor Parties have delivered true, complete
and correct copies of all such Leases (including, all amendments, modifications
and supplements thereof) to Acquiror and each such Lease is in full force and
effect.  Transferor, as tenant under its Leases, is not in arrears in the
payment of any rent under such Leases.

 

3.22        Books and Records.  Transferor has made and kept (and given the
Acquiring Parties access to) the books of account, minute books, stock or other
ownership record books and other records of Transferor relating to the Business,
which, in reasonable detail, accurately and fairly reflect in all material
respects the activities of Transferor related to the Business. The minute books
of Transferor contain accurate and complete records of all meetings held of, and
limited liability company action taken by, Transferor’s managers and members,
and no such meeting has been held for which minutes have not been prepared or
actions taken for which written consents have not been prepared, as applicable,
and are not contained in such minute books. At the time of the Closing, all of
such books and records will be in the possession of Transferor.

 

3.23        Solvency.

 

(a)           Transferor is not now insolvent nor will be rendered insolvent by
the transactions contemplated by this Agreement. As used in this section,
“insolvent” means that the sum of the Liabilities of Transferor exceeds the
present fair market value of Transferor’s assets.

 

28

--------------------------------------------------------------------------------


 

(b)           Immediately after giving effect to the consummation of the
transactions contemplated by this Agreement: (i) Transferor will be able to pay
its Liabilities as they become due in the ordinary course of its business;
(ii) Transferor will not have unreasonably small capital with which to conduct
its present or proposed business; and (iii) taking into account all pending and
threatened Actions, final judgments against Transferor in actions for money
damages are not reasonably anticipated to be rendered at a time when, or in
amounts such that, Transferor will be unable to satisfy any such judgments in
accordance with their terms (taking into account the maximum probable amount of
such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered) as well as all other obligations of
Transferor.

 

(c)           No bankruptcy, reorganization, debt arrangement or other case or
Action under any bankruptcy or insolvency law has been commenced with respect to
Transferor.

 

3.24        No Other Agreements to Sell the Transferred Assets or Transferor
Interests.  None of the Transferor Parties, nor any of their respective
representatives or Affiliates, is a party to any Contract with any other Person
(other than the Acquiring Parties with respect to clause (a) of this
Section 3.24) to (a) sell, assign, transfer or effect a sale of the Business or
any of the Transferred Assets, (b) issue, sell, assign, transfer or effect a
sale of any Transferor Interests, or (c) effect any merger, consolidation,
liquidation, dissolution or other reorganization of Transferor, or to enter into
any Contract or cause the entering into of any Contract with respect to any of
the foregoing.

 

3.25        Affiliates.  Other than the Members, Transferor is not controlled by
any Person and Transferor is not in control of any other Person.  Schedule 3.25
lists each Transferred Contract to which a Transferor Party and any Party or any
of their Related Persons is a party.  Neither the Members nor any of their
respective Related Persons own, directly or indirectly, or otherwise has an
interest in whole or in part, any tangible or intangible property (including the
Transferor IP) that Transferor uses or the use of which is necessary for the
conduct of the Business or the ownership or operation of the Transferred Assets.

 

3.26        Revenue Participations and Promotes.  Except for the Revenue Sharing
Agreements (as defined in the React Purchase Agreement) and as set forth on
Schedule 3.26, none of the Transferor Parties, nor any of their respective
representatives or Affiliates, is a party to any Contract providing any Person
with any right to participate in any current or future revenue or net income of
the Transferor or the Business or generated from the Transferred Assets or from
any activities engaged in by any of the foregoing, or “promote” fees or similar
incentives, and no Liabilities are outstanding in connection with any such
arrangement. True and complete copies of the Revenue Sharing Agreements and any
other written Contracts set forth on Schedule 3.26 have been provided to Parent,
and any such oral Contracts have been accurately described on Schedule 3.26.

 

3.27        Securities Law Matters.  The offer and sale of the shares of Parent
Common Stock comprising the Stock Consideration to Transferor Parties is being
made as a private placement pursuant to Section 4(a)(2) of the Securities Act
and Regulation D thereunder, and is not being registered under the Securities
Act.  Each of the Transferor Parties hereby acknowledges that the shares of
Parent Common Stock comprising the Stock Consideration have not been registered
under the Securities Act, or registered or qualified for sale under any state
securities laws, and

 

29

--------------------------------------------------------------------------------


 

cannot be resold without registration thereunder or exemption therefrom.  Each
of the Transferor Parties is an “accredited investor,” as such term is defined
in Rule 501(a)(1), (2), (3) or (7) of Regulation D of the Securities Act, and
will acquire the shares of Parent Common Stock comprising the Stock
Consideration for his, her or its own account and not with a view to a sale or
distribution thereof in violation of the Securities Act, and the rules and
regulations thereunder, any applicable state “blue sky” laws or any other
applicable securities laws.  Each of the Transferor Parties has sufficient
knowledge and experience in financial and business matters to enable him or it
to evaluate the risks of investment in the shares of Parent Common Stock
comprising the Stock Consideration is acquiring the shares of Parent Common
Stock comprising the Stock Consideration with a full understanding of all of the
terms, conditions and risks thereof, and at the Closing Date will bear and has
the ability to bear the economic risk of this investment for an indefinite
period of time.  Each of the Transferor Parties understands and agrees to the
terms and conditions under which the shares of Parent Common Stock comprising
the Stock Consideration are being offered.

 

3.28        Legends.  Each of the Transferor Parties acknowledges that, to the
extent applicable, each certificate evidencing the shares of Parent Common Stock
comprising the Stock Consideration shall be endorsed with a legend substantially
in the form set forth below, as well as any additional legend imposed or
required by applicable securities laws:

 

“THIS SECURITY (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY U.S. STATE, NOR IS ANY SUCH REGISTRATION CONTEMPLATED.
THIS SECURITY AND ANY SECURITY ISSUABLE UPON CONVERSION HEREOF MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.

 

THE HOLDER OF THIS SECURITY AGREES THAT (A) THIS SECURITY MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO SFX ENTERTAINMENT, INC.,
OR ITS SUCCESSOR, (II) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, OR (III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, IN
EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY THE BUYER OF THIS SECURITY FROM IT OF
THE RESALE RESTRICTIONS REFERRED TO ABOVE. IN ANY CASE, THE HOLDER HEREOF WILL
NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO
THE SECURITIES EXCEPT AS PERMITTED UNDER THE SECURITIES ACT.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A CERTAIN LOCK-UP AGREEMENT BETWEEN SFX
ENTERTAINMENT, INC. (THE “COMPANY”) AND THE REGISTERED OWNER OF THIS
CERTIFICATE, AND SUCH AGREEMENT IS AVAILABLE FOR INSPECTION WITHOUT CHARGE AT
THE OFFICE OF THE COMPANY.”

 

30

--------------------------------------------------------------------------------


 

3.29        Restricted Securities.  Each of the Transferor Parties acknowledges
that the shares of Parent Common Stock comprising the Stock Consideration are
“restricted securities” (as such term is defined in Rule 144 under the
Securities Act) and must be held indefinitely unless subsequently registered
under the Securities Act or an exemption from such registration is available.

 

3.30        Access to Information.  Each of the Transferor Parties acknowledges
that he or it has been afforded an opportunity to request and to review all
information considered by them to be necessary to make an investment decision
with respect to the shares of Parent Common Stock comprising the Stock
Consideration.  Each of the Transferor Parties has received and reviewed
information about Parent and has had an opportunity to discuss Parent’s
business, management and financial affairs with its management.

 

3.31        Reliance Upon Representations.  Each of the Transferor Parties
understands and acknowledges that: (a) the shares of Parent Common Stock
comprising the Stock Consideration have not been registered under the Securities
Act; (b) the representations and warranties contained in Sections 3.27 - 3.32
(the “Accredited Investor Representations”) are being relied upon by Parent as a
basis for exemption of the sale of the shares of Parent Common Stock comprising
the Stock Consideration under the Securities Act; (c) the offering of the shares
of Parent Common Stock comprising the Stock Consideration pursuant to this
Agreement when issued will not be registered under the Securities Act on the
ground that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from the registration requirements of the
Securities Act; and (d) no state or federal agency has made any finding or
determination as to the fairness of the terms of the sale of the shares of
Parent Common Stock comprising the Stock Consideration or any recommendation or
endorsement thereof.  If any of the representations made by the Transferor
Parties in connection with their acquisition of the shares of Parent Common
Stock comprising the Stock Consideration are no longer accurate prior to
Closing, the Transferor Parties will promptly notify Parent.

 

3.32        Foreign Corrupt Practices Act.  None of the Transferor Parties nor
any of their respective directors, agents, members, distributors, employees or
other Person associated with or acting on their behalf, has, directly or
indirectly, taken any action which would cause any of the Transferor Parties to
be in material violation of the Foreign Corrupt Practices Act of 1977, as
amended, or any rules or regulations thereunder or any similar anti-corruption
or anti-bribery Law applicable to the Transferor Parties (as in effect at the
time of such action) (collectively, the “FCPA”), and none of them has used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, made, offered or authorized
any unlawful payment to foreign or domestic government officials or employees,
whether directly or indirectly, or made, offered or authorized any unlawful
bribe, rebate, payoff, influence payment, kickback or other similar unlawful
payment, whether directly or indirectly.  The Transferor Parties have
established reasonable internal controls and procedures reasonably designed to
prevent and detect violations of the FCPA.

 

3.33        Criminal History.  Schedule 3.33 lists all those individuals that
either own, manage or provide material services to the nightclubs operated by
Transferor (the “Designated Individuals”).  No Designated Individual or
Designated Employee has ever been convicted of a felony or entered a plea of
nolo contendere to a felony charge. To the best of Transferor’s

 

31

--------------------------------------------------------------------------------


 

Knowledge, no other employee or consultant of Transferor has ever been convicted
of a felony or entered a plea of nolo contendere to a felony charge.

 

3.34        Exculpation.  Each of the Transferor Parties acknowledges that it is
not relying upon any Person or firm, including, without limitation, any of the
Acquiring Parties, in making its investment or decision to invest in Parent,
other than the representations and warranties of the Acquiring Parties contained
in this Agreement.

 

3.35        Material Misstatements Or Omissions.  No representations or
warranties by any of the Transferor Parties in this Agreement (including the
Transferor’s Disclosure Schedule) or any Transaction Document to which any of
them is a party contains or will contain any untrue statement of a material
fact, or omits or will omit to state any material fact necessary to make the
statements or facts contained therein not misleading.  Transferor has furnished
or caused to be furnished to the Acquiring Parties or any of their respective
officers, directors, agents, employees or other representatives for review
complete and correct copies of all agreements and documents set forth on or
referred to in the Transferor’s Disclosure Schedule.

 

3.36        No Other Representations and Warranties.  Except as expressly set
forth in this Article 3, no Transferor Party makes any representation or
warranty, express or implied, at law or in equity, with respect to the
Transferor Parties, their Affiliates, their businesses or financial condition or
any of their assets, Liabilities or operations or any other matter, and any such
other representations or warranties are hereby expressly disclaimed.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE ACQUIRING PARTIES

 

In this Article 4, any reference to the “Knowledge of SFX” or “SFX’s Knowledge”
means the actual knowledge after reasonable inquiry of Richard Rosenstein, CFO,
Shelly Finkel, Vice Chairman, Howard Tytel, General Counsel, and Mitchell
Nelson, Senior Legal Advisor.

 

Except as disclosed in that section of the document of even date herewith
delivered by Parent to the Transferor prior to the execution and delivery of
this Agreement (the “SFX Disclosure Schedule”; all references in this Article 4
to a “Schedule” mean a Schedule of SFX Disclosure Schedule) corresponding to the
Section of this Agreement to which any of the following representations and
warranties specifically relate or as disclosed in another section of the SFX
Disclosure Schedule if it is reasonably apparent from the nature of the
disclosure that it is applicable to another Section of this Agreement, each
Acquiring Party represents and warrants to the Transferor Parties as follows:

 

4.1          Corporate Existence and Power.  Each of the Acquiring Parties is a
corporation or limited liability company duly incorporated or formed, validly
existing and in good standing, and no certificate of dissolution has been filed,
under the laws of the jurisdiction of its incorporation or formation.  Each of
the Acquiring Parties has the corporate or limited liability company power to
own its properties and to carry on its respective business as now being
conducted and as proposed to be conducted.  Each of the Acquiring Parties has
delivered or made available to the Transferor Parties a true and correct copy of
its charter, bylaws or equivalent organizational

 

32

--------------------------------------------------------------------------------


 

documents, each as amended to date.  No Acquiring Party is in violation of any
of the provisions of its charter, bylaws or equivalent organizational documents.

 

4.2          Capital Structure.  The authorized capital stock of Parent consists
of (i) 300,000,000 shares of Parent Common Stock, of which there were issued and
outstanding as of the close of business on the date hereof, 88,255,047 shares of
Parent Common Stock, and (ii) 100,000,000 shares of preferred stock, par value
$0.001 per share, of which there were issued and outstanding as of the close of
business on the date hereof, no shares of preferred stock of Parent.  All
outstanding shares of Parent Common Stock are duly authorized, validly issued,
fully paid and nonassessable and are free of any Liens other than any Liens
created by or imposed upon the holders thereof, and are not subject to
preemptive rights or rights of first refusal created by statute, the charter,
bylaws or equivalent organizational documents of an or any agreement to which
any Acquiring Party is a party or by which it is bound.

 

4.3          Authorization.  Each of the Acquiring Parties has all requisite
corporate or limited liability company, as the case may be, power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance by each of the Acquiring Parties
of this Agreement and the consummation of the transactions contemplated by this
Agreement and the Transaction Documents are within the corporate powers of each
of the Acquiring Parties and have been duly authorized by all necessary
corporate or limited liability company, as the case may be, action on the part
of each of the Acquiring Parties.  This Agreement has been duly and validly
executed by each of the Acquiring Parties and each of the Transaction Documents
will be duly and validly executed by and does or will constitute the legal,
valid and binding agreement of each of the Acquiring Parties, enforceable
against such party in accordance with its terms (assuming execution by the other
parties thereto), subject to general principles of equity (regardless of whether
such enforceability is considered in an action in equity or at law).

 

4.4          Governmental Authorization, Other Consents.  The execution,
delivery and performance by each of the Acquiring Parties of this Agreement and
the Transaction Documents to which such Acquiring Party is a party requires no
action by, consent or approval of, or filing with any Governmental Authority or
other Person other than any actions, consents or approvals otherwise expressly
referred to in this Agreement and any filings that any Acquiring Party shall
make in accordance with Applicable Law.

 

4.5          Litigation.  There are no material Actions that have been brought
by or against or before any Governmental Authority or any other Person pending
or, to the Knowledge of SFX, threatened with respect to any Acquiring Party or
any of their respective properties or officers or directors (in their capacities
as such).  There are no Actions that seek to enjoin or rescind the transactions
contemplated by this Agreement or the Transaction Documents, and there are no
existing actions, orders, judgments or decrees against or binding upon any
Acquiring Party that could reasonably be expected to prevent the performance by
any Acquiring Party of the transactions contemplated by this Agreement.

 

4.6          Non-Contravention.  The execution, delivery and performance by each
of the Acquiring Parties of this Agreement and the Transaction Documents to
which such Acquiring Party is a party does not and will not (a) contravene or
conflict with the organizational

 

33

--------------------------------------------------------------------------------


 

documents of any Acquiring Party, true and correct copies of which have been
delivered to Transferor Parties by such Acquiring Party; (b) contravene or
conflict with or constitute a violation of any provision of any Applicable Law
binding upon any Acquiring Party; or (c) contravene, conflict with or constitute
a violation or breach of any agreement to which any Acquiring Party is a party.

 

4.7          [Intentionally Omitted].

 

4.8          [Intentionally Omitted].

 

4.9          [Intentionally Omitted].

 

4.10        Restrictions on Business Activities.  There is no agreement or order
of a Governmental Authority binding upon any Acquiring Party which has or
reasonably could be expected to have the effect of prohibiting or materially
impairing any business practice of any Acquiring Party, any acquisition of
property by any Acquiring Party or the conduct of business by any Acquiring
Party.

 

4.11        [Intentionally Omitted].

 

4.12        Taxes.  Each Acquiring Party has timely filed all Tax Returns
required to be filed by such Acquiring Party, if any, and all such Tax Returns
have been true, correct, and complete in all material respects.  Each Acquiring
Party has timely paid all Taxes imposed on such Acquiring Party, if any, when
the same have become due.  Each Acquiring Party has complied with all Applicable
Laws relating to the withholding and collection of Tax (including any
withholding with respect to wages or other amounts paid or owing to any
employee, independent contractor, creditor, member, shareholder or other third
party related to such Acquiring Party), and has timely reported such amounts and
paid them over to the applicable Governmental Authority.  There is no
outstanding claim, audit or other examination or proceeding with respect to
Taxes with respect to any Acquiring Party and, to the Knowledge of SFX, no such
claim, audit, examination or proceeding is threatened.  Each Acquiring Party has
complied in all material respects with all Applicable Laws with respect to such
Acquiring Party with respect to record retention.  No Acquiring Party has any
obligation under any agreement providing for the allocation or sharing of Taxes
or an agreement providing for an indemnification for Taxes.

 

4.13        Compliance With Laws.  Each Acquiring Party has complied with, is
not in violation of, and has not received any notices of violation with respect
to, any Applicable Law with respect to the conduct of its respective business,
or the ownership or operation of its respective business, except as would not
reasonably be expected to have a Material Adverse Effect on the Acquiring
Parties.

 

4.14        No Other Representations and Warranties.  Except as expressly set
forth in this Article 4, no Acquiring Party makes any representation or
warranty, express or implied, at law or in equity, with respect to the Acquiring
Parties, their affiliates, their businesses or financial condition or any of
their assets, Liabilities or operations or any other matter, and any such other
representations or warranties are hereby expressly disclaimed.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 5

COVENANTS OF THE PARTIES

 

5.1          Further Assurances.  The Parties agree to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be reasonably necessary in order to consummate or implement
on a timely basis the transactions contemplated by this Agreement.  In addition,
at such times and from time to time on and after the Closing Date, upon
reasonable request by any of the Acquiring Parties, the Transferor Parties will
execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, licenses, powers of attorney, and assurances that may
reasonably be required for the better conveying, transferring, assigning,
delivering and confirming ownership to, or reducing to the possession of,
Acquiror or its Designated Affiliate all of the Transferred Assets and to
otherwise carry out the purposes of this Agreement.

 

5.2          Certain Filings. Without limiting the generality of Section 5.1,
the Parties shall cooperate with one another in determining whether any action
by or in respect of, or filing with, any Governmental Authority is reasonably
necessary or appropriate, or any action, consent, approval or waiver from any
party to any of the Transferred Contracts is reasonably necessary or
appropriate, in connection with the consummation of the transactions
contemplated by this Agreement.  Subject to the terms and conditions of this
Agreement, in taking such actions or making any such filings, the Parties shall
furnish information reasonably required in connection therewith and seek timely
to obtain any such actions, consents, approvals or waivers.

 

5.3          Public Announcements; Confidentiality.

 

(a)           The Parties agree that prior to issuing any other press release or
public announcement concerning any provisions of this Agreement or the
transactions contemplated hereby, each Party shall so advise the other Party
hereto, and the Parties shall thereafter use their reasonable efforts to cause a
mutually agreeable release or announcement to be issued.  Notwithstanding
anything to the contrary contained herein, the Parties may, on a confidential
basis, release information regarding the existence and content of this Agreement
or the transactions contemplated hereby to their respective Affiliates, agents,
accountants, attorneys, prospective lenders, advisors or investors.  Nothing in
this Section 5.3 shall prevent Parent or any of its Affiliates from disclosing
any information regarding the Transferor Parties, the Business, this Agreement
or the transactions contemplated hereby to other Parties.

 

(b)           “Confidential Information” means any confidential business or
technical information relating to the operations, business plans, or
intellectual property of the Business (and not the other operations of a
Transferor) and includes without limitation Transferor’s Software, the
Transferor IP, the Intellectual Property Embodiments and Documentation, the
Equipment Embodiments and Documentation, in each case, relating to the Business,
and all other confidential information relating to the Business, but excludes
(i) information any of the Acquiring Parties discloses to any third party who
has not agreed to non-disclosure restrictions similar to those contained in this
Section 5.3(b); (ii) information that is or becomes known to the public or enter
the public domain, other than by any fault of any of the Transferor Parties;
(iii) information rightfully disclosed to any Transferor Party by a third party
that is legally free to

 

35

--------------------------------------------------------------------------------


 

disclose such matters; and (iv) information developed by any Transferor Party,
alone or with others, that does not utilize the Confidential
Information.  Except as otherwise required by Applicable Law, a court of
competent jurisdiction or the enforcement of this Agreement or the other
Transaction Documents, from and after the Closing Date, none of the Transferor
Parties shall, without the prior written consent of Parent, disclose to any
other Person or use (whether for the account of Transferor or any other party)
any Confidential Information; provided, however that each Transferor Party may
disclose to its members, accountants, attorneys and lenders Tax and financial
information relating to its ownership and operation of the Business.  In the
event that any Transferor Party believes that it is required to disclose any
such Confidential Information pursuant to Applicable Laws, such Transferor Party
shall give timely written notice to Parent so that Parent and its Affiliates may
have an opportunity to obtain a protective order or other appropriate relief at
the Acquiring Parties’ sole expense.  The Transferor Parties shall use
commercially reasonable efforts to cooperate in any such action by Parent and
its Affiliates at the Acquiring Parties’ sole expense.  Notwithstanding anything
to the contrary set forth in this Section 5.3(b), the individual identities of
an event, venue, promoter, artist or customer shall not be Confidential
Information; however, any lists of customers comprising Transferred Assets shall
not be so excluded.

 

5.4          Offer of Employment.  To the extent a Designated Employee is not a
party to an employment agreement with a Transferor that is a Transferred
Contract, Transferor shall cooperate with the Acquiring Parties and shall use
commercially reasonable efforts to seek to obtain on behalf of the Acquiring
Parties the acceptance of an offer of employment by any Designated
Employees that the Acquiring Parties may hereafter elect to employ, and
Transferor consents to the Acquiring Parties or any of their respective
Affiliates communicating directly with such Designated Employees about offers of
employment commencing ten (10) days prior to the Closing Date with the approval
of Transferor (not to be unreasonably withheld, delayed or conditioned) or such
earlier date as Transferor may agree to in their sole discretion.  Without
regard to whether an Acquiring Party or Designated Affiliate employs the
Designated Employees, Transferor shall be solely responsible for all outstanding
payments due to the Members and the Designated Employees under their existing
terms of employment with Transferor (including but not limited to salary,
severance obligations, vacation pay or any other payment) through the
Closing Date and Transferor acknowledges and agrees that none of the Acquiring
Parties shall assume or in any fashion be bound by any employment Contract
between Transferor and the Members or a Designated Employee.  The Transferor
Parties covenant that, upon request by the Acquiring Parties, they shall
terminate any Designated Individual or Designated Employee that is discovered to
have ever been convicted of a felony or entered a plea of nolo contendere to a
felony charge.

 

5.5          Assignment of Contracts and Claims.  Notwithstanding any other
provisions of this Agreement, nothing in this Agreement or any related document
shall be construed as an attempt to assign (a) any Contract which, as a matter
of law or by its terms, is nonassignable without the consent of the other
parties thereto unless such consent has been given, including without
limitation, with respect to any Required Consents, or (b) any Contract or claim
as to which all of the remedies for the enforcement thereof enjoyed by
Transferor would not, as a matter of law or by their terms, pass to Acquiror as
an incident of the transfers and assignments to be made under this Agreement. 
Nothing in this Section 5.5 shall relieve Transferor of its obligations to use
commercially reasonable efforts to obtain any Required Consents required for

 

36

--------------------------------------------------------------------------------


 

the transfer of the Transferred Assets and all rights thereunder to Acquiror,
including, by paying all reasonable processing fees and all other costs, fees
and expenses incurred in connection with obtaining such Required Consents.

 

5.6          Third Party Notification.  Each Party agrees to inform any actual
or potential third party purchasers, licensees, or transferees of the
restrictions imposed by the Transaction Documents on the rights licensed to or
retained by Transferor, and on the rights acquired by Acquiror, in this
transaction.

 

5.7          Non-Solicitation.

 

(a)           Restricted Conduct.  Each Member agrees that he shall not, and
shall cause his Affiliates not to, until the second (2nd) anniversary of the
date of termination of such Member’s employment with an Acquiring Party or one
of their Affiliates, directly or indirectly (i) hire or offer employment to or
seek to hire any Designated Employee or any other employee of any Acquiring
Party or any successor or Affiliate thereof, unless such Acquiring Party first
terminates the employment of such employee or gives its written consent to such
employment or offer of employment, (ii) induce, solicit, persuade or encourage
(or in any manner attempt to induce, solicit, persuade or encourage), or cause
or authorize any other Person to induce, solicit, persuade or encourage, any
such Designated Employee or any other such employee of any Acquiring Party or
any successor or Affiliate thereof, to leave the employ of his or her employer,
(iii) induce, solicit, persuade or encourage (or in any manner attempt to
induce, solicit, persuade or encourage), or cause or authorize any other Person
to induce, solicit, persuade or encourage, any Person to cease, diminish or not
commence doing business with any Acquiring Party or any successor or Affiliate
thereof or (iv) disparage the Business or any Acquiring Party or any successor
or Affiliate thereof to any Person.

 

(b)           Enforceability.  The terms of this Section 5.7 are a material
inducement to the Acquiring Parties to enter into this Agreement and the
Transaction Documents to which they are a party and to consummate the
transactions contemplated hereunder and thereunder.  The Parties acknowledge and
agree that any violation of this Section 5.7 will result in irreparable injury
to the Acquiring Parties and agree that the Acquiring Parties shall be entitled
to preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as an equitable accounting of all earnings, profits and
other benefits arising from any violation of this Section 5.7, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Acquiring Parties may be entitled.  The Parties acknowledge and agree that the
restrictive covenants contained herein are reasonable under the circumstances
and further agree that the covenants contained in this Section 5.7 should be
interpreted in such a manner as to be effective and valid under Applicable Law. 
In the event any portion of this Section 5.7 shall be held to be illegal or
unenforceable, the remainder of this Section 5.7 shall remain in full force and
effect.  If any of the restrictions contained in this Section 5.7 shall for any
reason be held to be excessively broad as to duration, scope, activity or
subject, such provision shall be construed by limiting or reducing it so as to
be enforceable to the maximum extent compatible with Applicable Law.

 

37

--------------------------------------------------------------------------------


 

5.8          Non-Competition.

 

(a)           Until the second (2nd) anniversary of the date of termination of
their respective employment with an Acquiring Party or one of their respective
Affiliates, each Member agrees that he shall not, and shall cause his Affiliates
not to, directly or indirectly, (i) solicit, induce or cause any Person with
whom any Transferor Party had a business relationship with respect to the
Business to reduce or terminate such Person’s business relationship with an
Acquiring Party or any of their respective Affiliates or their successors or
assigns; and none of the Transferor Parties shall, directly or indirectly,
solicit any such Person for any such purpose, or authorize or assist in the
taking of any of such actions for any such purpose or authorize or assist in the
taking of any such actions by any Person, (ii) engage in any Restricted
Activity, (iii) acquire, or own in any manner, any interest in any Person that
engages in any Restricted Activity, or that engages in any business, activity or
enterprise that competes with any aspect of any of Restricted Activity, or
(iv) be interested in (whether as an owner, director, officer, partner, member,
manager, joint venturer, lender, shareholder, vendor, consultant, employee,
advisor, agent, independent contractor or otherwise), or otherwise participate
in the management or operation of, any Person that engages in any Restricted
Activity or in any business, activity or enterprise that competes with any
Restricted Activity; provided, however, that this Section 5.8 shall not apply to
the ownership of less than five percent (5%) of the outstanding stock of any
Person who has a class of securities that is publicly traded.

 

(b)           The Parties acknowledge that the acquisition of the Business and
the goodwill of the Business is an essential component of the transactions
contemplated hereby, and believe that the goodwill of Transferor and the
Business is a valuable asset and an essential inducement to the Acquiring
Parties to enter into this Agreement and to consummate the transactions to be
consummated pursuant to this Agreement.  The Parties acknowledge that it could
substantially dilute the value of such goodwill if any of the Transferor Parties
violated any of the provisions of Section 5.8.  In order to induce the Acquiring
Parties to enter into this Agreement and as a condition precedent to the
consummation of the transactions contemplated by this Agreement, each of the
Transferor Parties agrees, insofar as he or it acts in its capacity as a selling
equity holder, or a controlling person thereof, and not as an employee, a
manager, a member of a management board or a consultant, to accept and be bound
by the restrictions as set forth in Section 5.8(a).  In addition, the Parties
acknowledge and agree that the provisions of Section 5.8(a) and the period of
time, geographic area and scope and type of restrictions on its activities set
forth in such Section, are reasonable and necessary for the protection of the
Acquiring Parties, which are paying substantial consideration and other benefits
to the Transferor Parties in consideration for the covenants of the Transferor
Parties hereunder.

 

(c)           If any provision contained in any of Section 5.8(a) shall be
determined by any court or other tribunal of competent jurisdiction to be
invalid or unenforceable by reason of its extending for too great a period of
time or over too great a geographical area or by reason of its being too
extensive in any other respect, (i) such provision shall be interpreted to
extend over the maximum period of time for which it may be enforceable and/or
over the maximum geographical area as to which it may be enforceable and/or to
the maximum extent in all other respects as to which it may be enforceable, all
as determined by such court or other tribunal making such determination, and
(ii) in its reduced form, such provision shall then be enforceable, but such
reduced form of provision shall only apply with respect to the operation of such

 

38

--------------------------------------------------------------------------------


 

provision in the particular jurisdiction in or for which such adjudication is
made.  It is the intention of the Parties that the provisions of
Section 5.8(a) shall be enforceable to the maximum extent permitted by
Applicable Law.

 

(d)           The Parties acknowledge and agree that any breach or threatened
breach of the covenants or other provisions contained in Section 5.8(a) may
cause the Acquiring Parties material and irreparable damage, the exact amount of
which will be difficult to ascertain, and that the remedies at law for any such
breach will be inadequate.  Accordingly, the Acquiring Parties shall, in
addition to all other available rights and remedies (including, but not limited
to, seeking such damages as it can show it has sustained by reason of such
breach and recovery of costs and expenses including, but not limited to,
attorneys’ fees and expenses), be entitled to seek specific performance and
injunctive relief (including, without limitation, a temporary and/or permanent
restraining order and/or a permanent injunction) in respect of any breach or
threatened breach of any of such covenants or provisions.

 

5.9          Business Examinations and Physical Investigations of Transferred
Assets.  Prior to the Closing, the Acquiring Parties shall be entitled, at the
sole cost of the Acquiring Parties (and at no cost to Transferor), through their
respective employees and representatives, including, without limitation, their
respective auditors, and consultants and advisors, to make such investigations
and examinations of the Business, the Transferred Assets, the books and records
of Transferor relating to the Business and the affairs and financial condition
of Transferor relating to the Business as the Acquiring Parties may reasonably
request for the purpose of familiarizing the Acquiring Parties with the
Business.  In order that the Acquiring Parties may have the full opportunity to
do so, Transferor shall furnish the Acquiring Parties and their respective
representatives during such period with all information concerning the Business,
the Transferred Assets and the affairs and financial condition of Transferor as
the Acquiring Parties or such representatives may reasonably request (so long as
the same is readily available) and cause Transferor’s officers, employees,
consultants, agents, accountants and attorneys to use commercially reasonable
efforts to cooperate with the Acquiring Parties and such representatives and to
provide all such information and documents requested by the Acquiring Parties
and/or such representatives.

 

5.10        Required Consents. The Transferor Parties shall use commercially
reasonable efforts to obtain all Required Consents as promptly as practicable
after the date hereof, including, without limitation, by paying all lease
assignment fees and other reasonable processing fees in connection with the
obtaining of such Required Consents, and shall cooperate with the Acquiring
Parties in connection with the foregoing.  If a Required Consent is not obtained
prior to the Closing and the Acquiring Parties elect to waive the condition that
such Required Consent be obtained prior to Closing, (a) Transferor shall
continue to use commercially reasonable efforts to obtain such Required Consent
as promptly as practicable after the Closing Date, (b) until such time as
Required Consents are obtained for any other Transferred Contract for which a
Required Consent is necessary, Transferor shall, without any cost to Acquiror,
provide Acquiror with all benefits of Transferor under such Transferred
Contracts, (c) Acquiror may at any time elect not to accept an assignment of a
Transferred Contract for which a Required Consent has not been obtained, in
which event neither of the Acquiring Parties shall have any obligations
thereunder and such Transferred Contract shall instead be part of the Excluded
Assets, and (d) at such time as such Required Consents are obtained after the
Closing, Transferor shall, within three (3)

 

39

--------------------------------------------------------------------------------


 

Business Days of request by Acquiror, deliver to Acquiror an executed assignment
and assumption agreement with respect to such Transferred Contract.

 

5.11        Conduct of the Business.

 

(a)           Affirmative Covenants.  Each of the Transferor Parties covenants
and agrees that, between the date hereof and the earlier of (A) the Closing or
(B) the termination of this Agreement, the Transferor Parties (solely to the
extent it relates to the Business) shall:

 

(i)            conduct the Business in the Ordinary Course of Business;

 

(ii)           use reasonable efforts to preserve intact in all material
respects the business organization of the Business and the Transferor Parties’
relationships with employees, customers, strategic partners, suppliers,
distributors, landlords and others with whom the Transferor Parties deal with in
connection with the conduct of the Business and in the Ordinary Course of
Business;

 

(iii)          pay Transferor’s accounts payable and other obligations in
connection with the Business when they become due and payable in the Ordinary
Course of Business;

 

(iv)          perform all of Transferor’s obligations under all Contracts to
which Transferor is a party, by which Transferor or any of the Transferred
Assets is bound or affected in connection with the Business or pursuant to which
Transferor is an obligor or beneficiary in connection with the Business, and
comply in all material respects with all Applicable Law in connection with the
Business;

 

(v)           maintain the Transferred Assets in a state of repair and condition
that complies in all material respects with Applicable Law and is consistent
with the requirements and normal conduct of the Business;

 

(vi)          continue in full force and effect its insurance policies;

 

(vii)         maintain Transferor’s books and records in connection with the
Business consistent with the Ordinary Course of Business; and

 

(viii)        confer with Acquiror concerning operational matters of a material
nature in connection with the Business and otherwise report periodically to
Acquiror concerning the state of Transferor’s Business.

 

(b)           Negative Covenants.  Each of the Transferor Parties covenants and
agrees that, between the date hereof and the earlier of (A) the Closing or
(B) the earlier termination of this Agreement, without the prior written consent
of Acquiror, the Transferor Parties (solely to the extent it relates to the
Business) shall not:

 

(i)            cause Transferor to enter into, assume or become subject to any
Contract in connection with the Business that is Outside the Ordinary Course of
Business;

 

40

--------------------------------------------------------------------------------


 

(ii)           amend, waive any right under, cancel or terminate any of the
Transferred Contracts or the Company Contracts;

 

(iii)          grant or announce any increase in the salaries, bonuses or other
benefits payable by Transferor to any of the Designated Employees to be offered
employment by either of the Acquiring Parties, other than as required by
Applicable Law, pursuant to any plans, programs or agreements existing on the
date hereof or other ordinary increases consistent with the past practices of
Transferor;

 

(iv)          institute, adopt or amend any compensation or benefit plan,
policy, program or arrangement or collective bargaining agreement applicable to
any of the Designated Employees to be offered employment by either of the
Acquiring Parties, other than as required by Applicable Law;

 

(v)           change any method of accounting or accounting practice or policy
used by Transferor other than such changes required by GAAP;

 

(vi)          fail to exercise any rights of renewal with respect to any of
Transferor’s Leased Real Property that by its terms would otherwise expire;

 

(vii)         settle or compromise any claims of Transferor in connection with
the Business (other than Excluded Assets) except in the Ordinary Course of
Business;

 

(viii)        permit or allow any of the Transferred Assets to be subjected to
any Lien;

 

(ix)          incur any indebtedness for borrowed money or guarantee any such
indebtedness or issue or sell any debt securities or guarantee any debt
securities of others;

 

(x)           sell, transfer, lease, sublease, license or otherwise dispose of
any properties or assets, real, personal or mixed (including leasehold interests
and intangible property) of the Transferor Parties used in connection with the
Business; or

 

(xi)          agree, whether in writing or otherwise, to take any of the actions
specified in this Section 5.11, except as contemplated by this Agreement and the
other Transaction Documents.

 

5.12        No Solicitation or Negotiation.  Each of the Transferor Parties
agrees that between the date of this Agreement and the earlier of (a) the
Closing and (b) the termination of this Agreement, none of the Transferor
Parties nor any of their respective Affiliates, officers, managers, members,
representatives or agents will (i) solicit, initiate, consider, encourage or
accept any other proposals or offers from any Person (A) relating to any
acquisition or purchase of all or any portion of the Transferor Interests or any
Transferred Assets or (B) to enter into any merger, consolidation, business
combination, recapitalization, reorganization or other extraordinary business
transaction involving or otherwise relating to the Business or (ii) participate
in any discussions, conversations, negotiations and other communications
regarding, or furnish to any other Person any information with respect to, or
otherwise cooperate in any way, assist or participate in, facilitate or
encourage any effort or attempt by any other Person to

 

41

--------------------------------------------------------------------------------


 

seek to do any of the foregoing.  Between the date of this Agreement and the
earlier of (a) the Closing and (b) the termination of this Agreement, each of
the Transferor Parties immediately shall cease and cause to be terminated all
existing discussions, conversations, negotiations and other communications with
any Persons conducted heretofore with respect to any of the foregoing.  Between
the date of this Agreement and the earlier of (a) the Closing and (b) the
termination of this Agreement, each of the Transferor Parties shall notify
Parent promptly if any such proposal or offer, or any inquiry or other contact
with any Person with respect thereto, is made and shall, in any such notice to
Parent, indicate in reasonable detail the identity of the Person making such
proposal, offer, inquiry or contact and the terms and conditions of such
proposal, offer, inquiry or other contact.  Between the date of this Agreement
and the earlier of (a) the Closing and (b) the termination of this Agreement,
each of the Transferor Parties agrees not to, without the prior written consent
of the Acquiring Parties, release any Person from, or waive any provision of,
any confidentiality or standstill agreement to which such Transferor Party is a
party.

 

5.13        Satisfaction of Obligations to Creditors.  At or prior to the
Closing Date, the Transferor Parties will satisfy or cause to be satisfied all
obligations of Transferor owed to its creditors and take any other actions or
obtain other consents necessary to permit Acquiror or its Designated Affiliate
to obtain clear title to the Transferred Assets free of all Liens other than for
Assumed Liabilities, and the Transferor Parties will deliver or cause to be
delivered to Acquiror payoff letters, termination statements, releases and other
appropriate evidence requested by Parent to the effect that no Liens against the
Transferred Assets other than Liens for Assumed Liabilities exist as of the
completion of the Closing.

 

5.14        Access to Information.  (a)  Except as prohibited by Applicable Law,
each of the Transferor Parties shall afford the Acquiring Parties and their
respective accountants, counsel, agents, employees, financing sources and
representatives, at the sole cost of the Acquiring Parties (and at no cost to
the Transferor Parties), reasonable access during normal business hours during
the period through the Closing Date to (i) all of their respective properties,
books, contracts, commitments and records, and (ii) all other information
concerning their respective businesses, properties and personnel, as an
Acquiring Party may reasonably request.  Each of the Transferor Parties agrees
to provide to the Acquiring Parties and their respective accountants, counsel,
agents, employees, financing sources and other representatives copies of
internal financial statements and projections promptly upon request.

 

(b)           Subject to compliance with Applicable Law, from the date hereof
until the Closing Date, each of the Transferor Parties shall confer with the
Acquiring Parties on a regular basis to report matters of materiality, if any,
relating to the transactions contemplated by this Agreement and with respect to
the Business.

 

(c)           Each of the Transferor Parties shall provide the Acquiring Parties
and their accountants, counsel, agents, employees, financing sources and
representatives reasonable access, during normal business hours during the
period through the Closing Date, to all of their respective Tax Returns and
other records and workpapers relating to Taxes, and shall also provide the
following information upon an Acquiring Party’s request:  (i) a schedule of the
types of Tax Returns being filed in each taxing jurisdiction, (ii) a schedule of
the year of the commencement of the filing of each such type of Tax Return,
(iii) a schedule of all closed years

 

42

--------------------------------------------------------------------------------


 

with respect to each such type of Tax Return filed in each jurisdiction, (iv) a
schedule of all material Tax elections filed in each jurisdiction, (v) a
schedule of any deferred intercompany gain with respect to transactions to which
any of the parties hereto, or any of their respective Subsidiaries, has been a
party, and (vi) receipts for any Taxes paid to foreign Tax authorities.

 

5.15        Parent SEC Documents.

 

(a)           Each of the Transferor Parties shall promptly furnish to Parent in
writing all information concerning such Transferor Party that may be required by
applicable securities laws or reasonably requested by Parent for inclusion in
any registration statements, prospectuses, forms, reports, definitive proxy
statements, schedules, statements and documents filed or furnished by Parent
under the Securities Act or the Exchange Act, as the case may be, together with
all certifications required pursuant to the Sarbanes-Oxley Act of 2002, such
documents and any other documents to be filed by Parent with the SEC
(collectively, the “Parent SEC Documents”).  Each of the Transferor Parties
agrees to promptly correct any information provided by it for use in any Parent
SEC Document, if and to the extent that it shall have become false or misleading
in any material respect or as otherwise required by Applicable Law.  With
respect to any Parent SEC Document that references a Transferor Party by name,
such Transferor Party and his, her or its counsel, shall be given a reasonable
opportunity to review such Parent SEC Document before it is filed with the SEC,
and Parent shall give due consideration to the reasonable additions, deletions
or changes suggested thereto by such party.  In addition, with respect to any
Parent SEC Document that references a Transferor Party by name, Parent shall
provide such Transferor Party and his, her or its counsel, with copies of any
written comments, and shall inform them of any oral comments, that Parent or its
counsel may receive from time to time from the SEC or its staff with respect to
any Parent SEC Document promptly after receipt of such comments, and any written
or oral responses thereto.  With respect to any Parent SEC Document that
references a Transferor Party by name, such Transferor Party and his, her or its
counsel, shall be given a reasonable opportunity to review any such written
responses and Parent shall give due consideration to the reasonable additions,
deletions or changes suggested thereto by such party.

 

(b)           From and after the date hereof, each of the Transferor Parties
shall, if and to the extent required by the SEC or applicable securities laws:
(i) provide Parent and its accountants, counsel, agents and employees with such
information concerning the Business, (ii) provide Parent and its accountants,
counsel, agents and employees with reasonable access, during normal business
hours and in a manner as not to interfere with their respective normal business
operations, to their respective accounting personnel and independent auditors
(and each of the Transferor Parties shall cause such persons to reasonably
assist Parent and its accountants, counsel, agents and employees with the
preparation of any pro forma financial statements or other financial statements
required in connection with a Parent SEC Document) and (iii) as may be required
by the independent auditors, deliver representation letters, or, at the cost of
the Acquiring Parties (and at no cost to the Transferor Parties), cause their
legal counsel to deliver audit response letters, to such independent auditors,
in each case, as Parent may reasonably require in connection with Parent’s
preparation and filing with the SEC of any Parent SEC Documents.  In the event
that the SEC makes any review or inquiry with respect to information provided by
any of the Transferor Parties, including any such inquiry regarding such
financial statements, as promptly as practicable after being notified by Parent
of such review or inquiry,

 

43

--------------------------------------------------------------------------------


 

such Transferor Party will, at no cost to the Transferor Party, provide such
reasonable cooperation and assistance as may be required by Parent in responding
to such review or inquiry.

 

(c)           Each of the Transferor Parties agrees to use its best efforts to
obtain the required consent of Transferor’s accountant for inclusion of the
Transferor Financial Statements and the Transferor 2013 Audited Financial
Statements in any other Parent SEC Documents or otherwise as reasonably
requested by Parent.

 

(d)           For a period of five (5) years following the Closing, the
Transferor Parties shall (i) retain the books and records of Transferor which
relate to the Business and its operations for periods prior to the Closing and
which shall not otherwise have been delivered to the Acquiring Parties and
(ii) upon reasonable prior written notice, afford the officers, employees,
agents and representatives of Parent reasonable access (including the right to
make photocopies, at Parent’s expense), during normal business hours, to such
books and records.

 

5.16        North Coast Participation.  Effective as of the Closing Date, until
such time as the Acquiring Parties may consummate a transaction by which the
Acquiring Parties acquire all of the equity in or assets of North Coast Music
Group, LLC (“North Coast”), (a) the Transferor Parties shall deliver and assign
to the Acquiring Parties any distributions of profits or assets made to the
Transferor Parties by North Coast, (b) the Transferor Parties shall immediately
cease any and all active involvement in North Coast and its business operations,
and (c) the Transferor Parties shall not, without the consent of the Acquiring
Parties, consent to any amendment, waiver or other modification to the Operating
Agreement of North Coast that would negatively impact the Transferor Parties’
rights in North Coast or complicate the consummation of a transaction by which
the Acquiring Parties acquire all of the equity in or assets of North Coast.

 

5.17        Domain Name Registration.  Prior to the Closing Date, the Transferor
Parties shall update the registrations of all Domain Names used, held for use or
under development in connection with the Business in the “WHOIS” public database
such that that registered owner for each such Domain Name is listed as
Transferor.

 

5.18        Audit.  Each of the Transferor Parties agrees to use commercially
reasonable efforts to cooperate with and cause the Transferor’s Accountant to
finalize and deliver the Transferor 2013 Audited Financial Statements prior to
Closing.  Each of the Transferor Parties shall provide, and shall cause the
Transferor’s Accountant to provide, in each case to the Acquiring Parties and
their respective accountants, counsel, agents, employees, financing sources and
representatives, with an unrestricted right to participate in the audit process
and with prompt notice of any information the Transferor Parties may receive
with regard to the progress, status or result of the audit.

 

ARTICLE 6

CONDITIONS TO THE ACQUIRING PARTIES’ OBLIGATIONS

 

The obligations of the Acquiring Parties to consummate the transactions provided
for hereby are subject to the satisfaction (or, to the extent legally
permissible, the waiver by Acquiror in writing), on or prior to the Closing
Date, of each of the following conditions:

 

44

--------------------------------------------------------------------------------


 

6.1          Representations, Warranties and Covenants.  (a) All representations
and warranties of the Transferor Parties, other than the Accredited Investor
Representations, shall be true and correct in all material respects at and as of
the date of this Agreement and at and as of the Closing Date (except to the
extent expressly by its terms made as of an earlier date, in which case at and
as of such earlier date), (b) all of the Accredited Investor Representations
shall be true and correct in all respects at and as of the date of this
Agreement and at and as of the Closing Date and (c) each of the Transferor
Parties shall have performed and satisfied in all material respects all
agreements and covenants required hereby to be performed by each such Party
prior to or on the Closing Date.  Transferor shall have delivered to Acquiror a
certificate in form and substance reasonably satisfactory to Acquiror dated as
of the Closing Date and executed by the Members to all such effect.

 

6.2          Governmental Authorizations; Regulatory Compliance.  All
Governmental Authorizations, if any, required to consummate the transactions
contemplated by this Agreement shall have been obtained or made, without any
limitation, restriction or condition not already applicable to the Transferor
Parties being imposed on any Acquiring Party or any of their Affiliates or their
ownership or use of any of the Transferred Assets or the conduct or operation of
the Business.  The Transferor Parties shall have complied with all Regulations
applicable to them in connection with the consummation of the transactions
contemplated by this Agreement.

 

6.3          Required Consents.  All Required Consents set forth on Schedule
3.10 shall have been obtained or made, and no limitation, restriction or
condition not already applicable to the Transferor Parties shall be imposed in
connection with such Required Consents on any Acquiring Party or any of their
Affiliates or their ownership or use of any of the Transferred Assets or the
conduct or operation of the Business.

 

6.4          No Injunction, etc.  Consummation of the transactions contemplated
by this Agreement or any of the Transaction Documents shall not have been
restrained, enjoined or otherwise prohibited by any order, injunction, decree or
judgment of any court or other Governmental Authority.  No court or other
Governmental Authority shall have determined that any Applicable Law makes
illegal the consummation of the transactions contemplated by this Agreement or
the Transaction Documents.

 

6.5          Transaction Documents.  Each Transferor Party shall have executed
and delivered to the Acquiring Parties all Transaction Documents to which such
Transferor Party is a party.

 

6.6          [Intentionally Omitted].

 

6.7          Designated Employees.  Parent, Acquiror or one of their respective
Affiliates, shall have entered into such other employment arrangements or
understandings concerning the employment of the Designated Employees specified
on Schedule 6.7 as shall be satisfactory to the Acquiring Parties in their sole
discretion, which employment arrangements or understandings shall be in full
force and effect upon the Closing.

 

6.8          Audited Financial Statements. Parent shall have received all
Transferor Financial Statements, audited or reviewed, as the case may be, by
SFX’s Accountant, which Transferor

 

45

--------------------------------------------------------------------------------


 

Financial Statements shall be in form and substance satisfactory to Parent in
its reasonable discretion.

 

6.9          No Material Adverse Effect.  No Material Adverse Effect with
respect to Transferor shall have occurred.

 

6.10        Liens.  All Liens on the Transferred Assets shall have been released
in a manner satisfactory to Parent.

 

6.11        Additional Purchase Transactions.  Parent shall have completed  the
purchase of the transactions contemplated by the React Purchase Agreement.

 

6.12        Management Agreements.  Transferor shall have entered into
agreements in the form attached hereto as Schedule 6.12, regarding management
fees for (i) the operation of that certain venue/nightclub known as Big Chicago,
LLC (doing business as “NIKKI”); and (ii) the operation of that certain
venue/nightclub known as Club 2047, LLC (doing business as “Concord Music
Hall”), which agreements are to include club management fees of (a) 5% of gross
sales (to be paid monthly) and (b) an additional fee to be paid annually, which
shall be based on 10% of the Profit Sharing Net Income.  “Profit Sharing Net
Income” means operating income minus management fees, excluding salaries paid to
members of the ownership group, certain fees, and other related party
transactions (all of which excluded items shall be approved in advance by
Parent).

 

ARTICLE 7

CONDITIONS TO THE TRANSFEROR PARTIES’ OBLIGATIONS

 

The obligations of the Transferor Parties to consummate the transactions
provided for hereby are subject to the satisfaction (or, to the extent legally
permissible, the waiver by Transferor in writing), on or prior to the Closing
Date, of each of the following conditions:

 

7.1          Representations, Warranties and Covenants.  (a) All representations
and warranties of the Acquiring Parties contained in this Agreement shall be
true and correct in all material respects at and as of the date of this
Agreement and at and as of the Closing Date (except to the extent expressly by
its terms made as of an earlier date, in which case at and as of such earlier
date), and (b) each of the Acquiring Parties shall have performed and satisfied
in all material respects all agreements and covenants required hereby to be
performed by each such Party prior to or on the Closing Date.  Each Acquiring
Party shall have delivered to Transferor a certificate in form and substance
satisfactory to Transferor dated as of the Closing Date and executed by an
authorized officer to all such effect.

 

7.2          No Injunction, etc.  Consummation of the transactions contemplated
by this Agreement or any of the Transaction Documents shall not have been
restrained, enjoined or otherwise prohibited by any order, injunction, decree or
judgment of any court or other Governmental Authority.  No court or other
Governmental Authority shall have determined or asserted that any Applicable Law
makes illegal the consummation of the transactions contemplated by this
Agreement or the Transaction Documents.

 

46

--------------------------------------------------------------------------------


 

7.3          Transaction Documents.  The Acquiring Parties shall have executed
and delivered to the Transferor Parties all Transaction Documents to which any
of them is a party.

 

ARTICLE 8

CLOSING

 

8.1          Closing Date.  The closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place on the date that all conditions
set forth in Articles 6 and 7 are satisfied or, if permissible, waived on or
prior to such date (other than those conditions that by their terms are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions at the Closing).  The date on which the Closing occurs shall be
referred to as the “Closing Date”.

 

8.2          Closing Deliveries.

 

(a)           At Closing, Parent shall pay or deliver, or cause to be paid or
delivered, as the case may be, to the Transferor Parties:

 

(i)            an amount equal to the Cash Payment;

 

(ii)           an original stock certificate evidencing the Stock Consideration;

 

(iii)          Transaction Documents duly executed by the Acquiring Parties, as
applicable; and

 

(iv)          A certificate, in form and substance reasonably satisfactory to
Transferor Parties, signed by an authorized officer of each of the Acquiring
Parties certifying the matters described in Section 7.1.

 

(b)           At the Closing, the Transferor Parties shall deliver to Acquiror:

 

(i)            The Transferred Assets, including without limitation, copies of
all books, records, files, and documents of Transferor relating to any of the
Transferred Assets or otherwise related or necessary to the commercial
exploitation of the Transferred Assets or the Business, and without limiting the
foregoing, electronic media including complete and accurate copies of all
Intellectual Property Embodiments and Documentation, with all electronic media
to be delivered fully functioning; provided that if Acquiror waives the closing
condition that a Required Consent be obtained for any Transferred Contract, such
Transferred Contract shall not be assigned to Acquiror at the Closing, but shall
instead be assigned at such time as the Required Consent is obtained;

 

(ii)           Transaction Documents duly executed by the Transferor Parties, as
applicable;

 

(iii)          A certificate, in form and substance reasonably satisfactory to
Acquiror, signed by Transferor certifying the matters described in Section 6.1;
and

 

47

--------------------------------------------------------------------------------


 

(iv)          All Required Consents set forth on Schedule 3.10 and all
Governmental Authorizations required to consummate the transactions contemplated
by this Agreement.

 

ARTICLE 9

INDEMNIFICATION

 

9.1          Transferor Parties’ Agreement to Indemnify.

 

(a)           The Transferor Parties other than Cappas shall, jointly and
severally, indemnify and hold harmless the Acquiring Parties and their
Affiliates, directors, managers, members, officers, employees, attorneys,
agents, representatives, successors and permitted assigns (collectively, the
“Acquiring Party Indemnitees”) in respect of any and all Damages actually
incurred by any Acquiring Party Indemnitee in connection with, or resulting
from, any or all of the following:

 

(i)            any breach of any representation or warranty made by any of the
Transferor Parties in this Agreement or the Transaction Documents, without
regard and without giving effect to any “materiality”, “Material Adverse Effect”
or similar qualification contained in any such representation or warranty;

 

(ii)           any breach in the performance of any covenant, agreement or
obligation of any of the Transferor Parties contained in this Agreement or the
Transaction Documents;

 

(iii)          any Liabilities of any of the Transferor Parties or their
respective Affiliates, other than the Assumed Liabilities;

 

(iv)          any Transfer and Sales Taxes in connection with the transactions
contemplated hereunder;

 

(v)           except as otherwise provided in this Agreement or any of the
Transaction Documents, any Tax for which any of the Transferor Parties is or
becomes liable which relates to a time period prior to the Closing Date;

 

(vi)          any fees, expenses or other payments incurred or owed by any of
the Transferor Parties to any agent, broker, investment banker or other firm or
Person retained or employed by it in connection with the transactions
contemplated by this Agreement and the Transaction Documents;

 

(vii)         any Liabilities relating to or arising from any dispute as to the
ownership of the Transferor Interests, including without limitation from an
interpleader action; and

 

(viii)        any breach of the representations and warranties made by the
Transferor Parties in Section 3.26 of this Agreement.

 

48

--------------------------------------------------------------------------------


 

(b)          In addition, Cappas shall severally indemnify and hold harmless the
Acquiring Party Indemnitees in respect of any and all Damages actually incurred
by any Acquiring Party Indemnitee in connection with, or resulting from, any
breach of the representations and warranties made by Cappas (with respect solely
to his own Transferor Interests) in Section 3.3, without regard and without
giving effect to any “materiality”, “Material Adverse Effect” or similar
qualification contained in any such representation or warranty.

 

9.2          Acquiring Parties’ Agreement to Indemnify.  The Acquiring Parties
shall, jointly and severally, indemnify and hold harmless the Transferor Parties
and their attorneys, agents, representatives, heirs, successors and permitted
assigns (collectively, the “Transferor Party Indemnitees”) in respect of any and
all Damages actually incurred by any Transferor Party Indemnitee to the extent
caused by any or all of the following:

 

(a)           any breach of any representation or warranty made by any Acquiring
Party in this Agreement or the Transaction Documents, without regard and without
giving effect to any “materiality”, “Material Adverse Effect” or similar
qualification contained in any such representation or warranty;

 

(b)           any breach in the performance of any covenant, agreement or
obligation of any Acquiring Party contained in this Agreement or the Transaction
Documents;

 

(c)           any Assumed Liabilities;

 

(d)           the operation of the Business after the Closing; and

 

(e)           any fees, expenses or other payments incurred or owed by any of
the Acquiring Parties to any agent, broker, investment banker or other firm or
Person retained or employed by it in connection with the transactions
contemplated by this Agreement or the Transaction Documents.

 

9.3          Limitations on Duties to Indemnify.  Except for (i) their duty to
indemnify the other party for claims of fraud, gross negligence, actions taken
in bad faith or intentional misrepresentation of material facts, (ii) any Tax
for which any of the Transferor Parties is or becomes liable, and (iii) the
Transferor Parties’ indemnification obligations pursuant to
Section 9.1(a)(viii), the Parties’ respective indemnification obligations shall
be subject to each of the following limitations:

 

(a)           An Indemnifying Party has no obligation to indemnify any
Indemnitee for a breach of a representation or warranty (other than Excluded
Representations and Warranties) unless the aggregate of all Damages for which
the Indemnifying Party would be liable exceeds on a cumulative basis an amount
exceeding $100,000 (the “Threshold Amount”), whereupon the amount of all such
Damages (above and below the Threshold Amount), and all subsequent Damages,
shall become due and payable.

 

(b)           The maximum amount of liability that the Transferor Parties may
have by reason of this Agreement or the Transaction Documents to any Acquiring
Party Indemnitees or any other Person, in the aggregate, with respect to claims
for indemnification under this Article 9 or under any other theory of recovery
shall be (i) for breaches of representations and warranties

 

 

49

--------------------------------------------------------------------------------


 

(other than Excluded Representations and Warranties), $1,600,000, including
costs of defense, and (ii) for all breaches or non-fulfillment of any covenants,
agreements or obligations to be performed by the Transferor Parties (including
breaches of representations and warranties as set forth in the preceding clause
(i)), 100% of the Consideration.

 

(c)           An Indemnifying Party shall not be liable for any Damages which
are consequential, indirect, incidental, punitive, or special.

 

(d)           Notwithstanding anything to the contrary in this Agreement, the
Acquiring Parties shall not be entitled to duplicative recovery for the same
breach of Section 3.15 of this Agreement and Section 3.15 of the React Purchase
Agreement.

 

9.4          Survival of Representations, Warranties and Covenants.

 

(a)           All representations, warranties, covenants, agreements and
obligations of each Indemnifying Party contained in this Agreement and all
claims of any Acquiring Party Indemnitee or Transferor Party Indemnitee in
respect of any breach of any representation, warranty, covenant, agreement or
obligation of any Indemnifying Party contained in this Agreement, shall survive
the execution of this Agreement, and shall expire eighteen (18) months following
the Closing Date, except that:

 

(i)            the covenants, agreements or obligations of any of the Transferor
Parties or any of the Acquiring Parties which by their terms are to be performed
after the execution of this Agreement shall survive the Closing Date and shall
not expire unless otherwise expressly provided in this Agreement, including,
without limitation, the covenants, agreements or obligations of any of the
Transferor Parties or any of the Acquiring Parties in Sections 5.7, 5.8, 9.1,
9.2 and 9.4;

 

(ii)           the Excluded Representations and Warranties, and all claims of
any Transferor Party Indemnitee or Acquiring Party Indemnitee in respect of any
breach of any such representation or warranty, shall survive the Closing Date
and shall expire thirty (30) calendar days after the expiration of all
applicable statutes of limitations, including extensions thereof; and

 

(iii)          the Transferor Parties’ indemnification obligations pursuant to
Section 9.1(a)(viii) hereof shall survive the Closing Date and shall expire
thirty (30) calendar days after the expiration of all applicable statutes of
limitations, including extensions thereof.

 

(b)           Notwithstanding anything herein to the contrary, indemnification
for claims for which written notice as provided in Section 9.5 has been given
prior to the date that is thirty (30) calendar days after the expiration of the
representation, warranty, covenant, agreement or obligation upon which such
claim is based shall not expire, and claims for indemnification thereon may be
pursued, until the final resolution of such claim.

 

(c)           Notwithstanding anything herein to the contrary, indemnification
for claims which arise out of the fraud, gross negligence, action taken in bad
faith or intentional misrepresentation of the Indemnifying Party shall expire
thirty (30) days after the expiration of all applicable statutes of limitations,
including extensions thereof.

 

50

--------------------------------------------------------------------------------


 

(d)           No Indemnifying Party is required to indemnify any Indemnitee
under this Agreement for any Damages resulting from an inaccurate representation
herein if the Indemnifying Party establishes that the Indemnitee had knowledge
of that inaccuracy before the Closing.

 

9.5          Claims for Indemnification.  If any Indemnitee shall believe that
such Indemnitee is entitled to indemnification pursuant to this Article 9 in
respect of any Damages, such Indemnitee shall give the appropriate Indemnifying
Party prompt written notice thereof.  Any such notice shall set forth in
reasonable detail and to the extent then known the basis for such claim for
indemnification.  The failure of such Indemnitee to give notice of any claim for
indemnification promptly, but in no event beyond the applicable grace period
specified by Section 9.4(b), shall not adversely affect such Indemnitee’s right
to indemnity hereunder except to the extent (and only to the extent) that such
failure adversely affects the right of the Indemnifying Party to assert all
reasonable defenses to such claim.  Each such claim for indemnity shall
expressly state that the Indemnifying Party shall have only the twenty (20)
calendar-day period referred to in the next sentence to dispute or deny such
claim.  The Indemnifying Party shall have twenty (20) calendar days following
its receipt of such notice either (y) to acquiesce in such claim and its
respective responsibilities to indemnify the Indemnitee in respect thereof in
accordance with the terms of this Article 9 by giving such Indemnitee written
notice of such acquiescence or (z) to object to the claim by giving such
Indemnitee written notice of the objection.  If the Indemnifying Party does not
object thereto within such twenty (20) calendar-day period, such Indemnifying
Party shall be deemed to have acquiesced in such claim and its respective
responsibilities to indemnify the Indemnitee in respect thereof in accordance
with the terms of this Article 9.

 

9.6          Defense of Claims. Except as otherwise set forth in the last
sentence of this Section 9.6, in connection with any claim which may give rise
to indemnity under this Article 9 resulting from or arising out of any claim or
Action against an Indemnitee by a Person that is not a party hereto, the
Indemnifying Party may (unless such Indemnitee elects not to seek indemnity
hereunder for such claim), upon written notice sent at any time to the relevant
Indemnitee, assume the defense of any such claim or Action, to the extent that
the claim or Action relates only to monetary damages and not the Transferred
Assets or the ability to exploit the Transferred Assets, and such Indemnifying
Party provides assurances, reasonably satisfactory to such Indemnitee, that the
Indemnifying Party will be financially able to satisfy such claim in full if
such claim or Action is decided adversely.  The Indemnifying Party shall select
counsel reasonably acceptable to such Indemnitee to conduct the defense of such
claim or Action, shall take all steps reasonably necessary in the defense or
settlement thereof and shall at all times diligently and promptly pursue the
resolution thereof.  If the Indemnifying Party shall have assumed the defense of
any claim or Action in accordance with this Section 9.6, the Indemnifying Party
shall be authorized to consent to a settlement of or to the entry of any
judgment arising from, any such claim or Action, to the extent that the
settlement or judgment requires only the payment of monetary damages, includes
no injunctive provisions or performance requirements of Indemnitee and includes
no admission of guilt or liability.  Or in the alternative, the Indemnifying
Party will seek consent of the Indemnitee (which consent shall not be
unreasonably withheld or delayed).  If the Indemnifying Party has so elected to
assume the defense, each Indemnitee shall be entitled to participate in (but not
control) the defense of any such action, with its own counsel and, except as
provided herein, at its own expense.  Each

 

51

--------------------------------------------------------------------------------


 

Indemnitee shall, and shall cause each of its Affiliates, officers, employees,
consultants and agents to, cooperate fully with the Indemnifying Party in the
defense of any claim or Action being defended by the Indemnifying Party pursuant
to this Section 9.6.  If the Indemnifying Party does not assume the defense of
any claim or Action resulting therefrom in accordance with the terms of this
Section 9.6, or the Indemnifying Party does not acknowledge to the Indemnitee
the Indemnitee’s right to indemnity pursuant hereto in respect of the entirety
of such claim (as such claim may have been modified through written agreement of
the Parties) or the Indemnifying Party does not provides assurances, reasonably
satisfactory to such Indemnitee, that the Indemnifying Party will be financially
able to satisfy such claim in full if such claim or Action is decided adversely,
such Indemnitee may defend against such claim or Action in such manner as it may
deem reasonably appropriate at the reasonable cost of the Indemnifying Party.

 

9.7          Nature of Payments.  Except for payments pursuant to the Parties’
obligations under Sections 9.1(a)(iii) and 9.2(c), any payment under Article 9
shall be treated for tax purposes as an adjustment to the Cash Payment to the
extent such characterization is proper and permissible under relevant Tax
authorities, including court decisions, statutes, regulations and administrative
promulgations.

 

9.8          Exclusive Remedy.  After the Closing, and except for claims of
fraud, gross negligence, actions taken in bad faith or intentional
misrepresentation and except for the specific performance of covenants, where
appropriate under Applicable Law, the obligations to indemnify under this
Article 9 shall provide the exclusive remedy against a Party for any breach of
any representation, warranty, covenant or other claim arising out of or relating
to this Agreement or any other Transaction Document.

 

9.9          Acquiring Parties’ Right of Offset. Anything in this Agreement to
the contrary notwithstanding, in the event that any Transferor Party is
obligated to indemnify any Acquiring Party Indemnitees pursuant to the
provisions of this Article 9, the Acquiring Parties or Acquiror may (but shall
not be obligated to), in addition to any other right or remedy, receive, cancel
vesting, withhold, purchase or repurchase, sell or foreclose on, as applicable,
any amounts, securities or property otherwise due to any Transferor Party from
an Acquiring Party, including, without limitation, any Parent Common Stock (but
excluding base salaries, but not bonuses, payable to the Key Employees pursuant
to Section 5.4), and set off such amounts or property so received or withheld by
the Acquiring Parties against such indemnification obligation.  Notwithstanding
the foregoing, until such time the relevant Transferor Party has acquiesced to a
claim and its indemnification obligations in connection therewith in accordance
with Section 9.5 or there is a judicial determination or settlement to the same
effect, the Acquiring Parties or Acquiror will deposit into an escrow account
any amounts in connection with which they exercised the remedies set forth in
the preceding sentence, and will subsequently release such amounts for the
benefit of the appropriate party upon such acquiescence, judicial determination
or settlement.  Unless otherwise provided by this Agreement, any offset against
the Parent Common Stock pursuant to this Section 9.9 shall value the Parent
Common Stock at its Average Per Share Price as of the date of such offset. 
Neither the exercise of nor the failure to exercise such right of offset shall
be deemed to be or construed as a waiver or election of remedies by the
Acquiring Parties or prejudice or impair the concurrent or subsequent exercise
or enforcement of any other rights or remedies available to them.

 

52

--------------------------------------------------------------------------------


 

9.10        [Intentionally Omitted].

 

9.11        Miscellaneous Indemnity Provisions.

 

(a)           The Indemnifying Parties’ indemnification obligations herein are
intended solely for the benefit of the Indemnitees, and are in no way intended
to, nor shall they, constitute an agreement for the benefit of, or be
enforceable by, any other Person.  Nothing herein shall be deemed to prevent an
Indemnitee from making a claim under this Article 9 for potential or contingent
claims or demands; provided that the notice of such claim delivered pursuant to
Section 9.5 sets forth the specific basis for any such contingent claim to the
extent then feasible and the Indemnitee has reasonable grounds to believe that
such a claim may be made.

 

(b)           In the event that, after an Indemnitee has been indemnified for
Damages hereunder, such Indemnitee actually receives additional cash recovery
which relates directly to such Damages in the form of  insurance proceeds or 
proceeds from third party indemnification, contribution or similar claims, then
a refund shall be made promptly to the Indemnifying Party that provided such
indemnification to the Indemnitee in an amount equal to the lesser of (A) the
actual amount of such additional proceeds, and (B) the actual aggregate amount
of indemnification previously paid by or on behalf of the Indemnifying Party
with respect to such Damages.

 

(c)           Each Party shall make, and cause its Affiliates to make,
commercially reasonable efforts to mitigate any Damages upon becoming aware of
any event or circumstance that would be reasonably expected to, or does, give
rise thereto; provided, that this shall in no event limit recovery for Damages
actually paid out in connection with any claim or Action against an Indemnitee
by a Person that is not a party hereto.

 

9.12        Property Taxes.  All property taxes and similar ad valorem taxes
(“Property Taxes”) levied with respect to the Transferred Assets for any period
commencing before and ending after the Closing Date (“Straddle Period”) shall be
apportioned between Acquiror, on the one hand, and Transferor, on the other
hand, based on the number of days of such Straddle Period included in the
portion of the period ending on the Closing Date (“Pre-Closing Tax Period”) and
the number of days of such Straddle Period included in the period commencing on
the day after the Closing Date (“Post-Closing Tax Period”).  Transferor shall be
liable for the proportionate amount of such Property Taxes that is attributable
to the Pre-Closing Tax Period, and Acquiror shall be liable for the
proportionate amount of such Property Taxes that is attributable to the
Post-Closing Tax Period.  Upon receipt of any bill for such Property Taxes,
Acquiror or Transferor, as applicable, shall present a statement to the other
setting forth the amount of reimbursement to which each is entitled under this
Section 9.12 together with such supporting evidence as is reasonably necessary
to calculate the proration amount.  The proration amount shall be paid by the
party owing it to the other within ten (10) days after delivery of such
statement.

 

9.13        Transfer and Sales Tax Returns.  Transferor shall timely prepare and
file all Transfer and Sales Tax returns and reports relating to the transactions
contemplated by this Agreement.  The Transferor Parties shall be jointly and
severally liable for any Transfer and Sales Taxes relating to such
transactions.  Transferor shall furnish to Acquiror a copy of each

 

53

--------------------------------------------------------------------------------


 

 

such Tax Return promptly after it is filed, together with proof of payment of
the Transfer and Sales Tax shown thereon to be due.

 

ARTICLE 10
TERMINATION

 

10.1        Termination Prior to Closing.  Notwithstanding any contrary
provisions of this Agreement, the respective obligations of the Parties to
consummate the Closing may be terminated and abandoned at any time at or before
the Closing only as follows:

 

(a)           By and at the option of any of the Acquiring Parties or the
Transferor Parties if the Closing shall not have occurred by March 17, 2014,
provided, however, that the right to terminate this Agreement under this
Section 10.1(a) shall not be available to any Party whose breach of any of its
covenants, agreements, representations or warranties set forth in this Agreement
shall have been the proximate cause of, or resulted in, the failure of the
Closing to occur on or prior to such date;

 

(b)           By and at the option of any of the Acquiring Parties if there
shall have occurred a Material Adverse Effect with respect to Transferor;

 

(c)           At any time, without liability of any party to the others, upon
the mutual written consent of the Acquiring Parties and the Transferor Parties;
or

 

(d)           By either Parent or the Transferor Parties, if any of the
Transferor Parties, on the one hand, or any of the Acquiring Parties, on the
other hand, has materially breached any representations, warranty, covenant or
agreement contained herein (provided that such breach is not the result of any
breach of any covenant, representation or warranty by the terminating party),
which breach has not been cured within 30 calendar days following written notice
of such breach by the terminating party, and such breach renders the conditions
to the terminating party’s obligation to close, set forth in Article 6 or
Article 7, as the case may be, incapable of being satisfied.

 

10.2        Effect of Termination.  In the event of the termination of this
Agreement as provided in Section 10.1, written notice thereof shall forthwith be
given to the other party specifying the provision hereof pursuant to which such
termination is made, and this Agreement shall forthwith become null and void
(except for the provisions of this Section 10.2 and Article 11 which shall
survive such termination) and there shall be no liability on the part of the
Acquiring Parties or the Transferor Parties, except for damages resulting from
any breach by any of the Acquiring Parties or any of the Transferor Parties of
this Agreement.

 

ARTICLE 11
MISCELLANEOUS

 

11.1        Notices.  All notices, requests and other communications to either
party hereunder shall be in writing (including facsimile, PDF or e-mail) and
shall be given,

 

54

--------------------------------------------------------------------------------


 

If to an Acquiring Party, to:



 

SFX Entertainment, Inc.

 

430 Park Avenue, 6th Floor

 

New York, NY 10022

 

Attention: Mitchell Nelson, Esq.

 

Fax: (646) 417-7393

 

 

 

With a copy to:

 

 

 

Greenberg Traurig, LLP

 

MetLife Building

 

200 Park Avenue

 

New York, NY 10166

 

Attention:  Dennis J. Block, Esq.

 

Fax:  (212) 805-5555

 

 

 

If to a Transferor Party, to:

 

 

 

West Loop Management I, LLC
306 North Halsted
Chicago, Illinois 60607

 

Attention: Jeffery Callahan and Lucas King
Fax: (312) 553-1733

 

 

 

With a copy to:

 

 

 

Bronson & Kahn LLC

 

150 North Wacker Drive, Suite 1400

 

Chicago, Illinois 60606

 

Attention: Harlan D. Kahn, Esq.

 

Fax: (312) 553-1733

 

 

 

11.2        Amendments; No Waivers.  Any provisions of this Agreement may be
amended or waived prior to the Closing if, and only if, such amendment or waiver
is in writing and signed, in the case of an amendment, by the Acquiring Parties
and the Transferor Parties or, in the case of a waiver, by the Party against
whom the waiver is to be effective.  No failure or delay by either party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

11.3        Expenses.  Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such cost or expense.

 

11.4        Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns.  Acquiror may

 

55

--------------------------------------------------------------------------------


 

by notice to the Transferor Parties (which notice shall be given not less than
five (5) Business Days prior to the Closing) assign its right to acquire the
Transferred Assets pursuant to this Agreement to one or more Designated
Affiliates.

 

11.5        Governing Law.  This Agreement shall be construed in accordance with
and governed by the law of the State of New York, without regard to the
conflicts of law rules of such state.

 

11.6        Consent to Jurisdiction; Venue; Service of Process.

 

(a)           Each Party, by its execution hereof, (i) hereby irrevocably
submits to the exclusive jurisdiction of any New York federal court sitting in
the Borough of Manhattan of The City of New York for the purpose of any Action
among the parties arising in whole or in part under or in connection with this
Agreement; provided, however, that if such federal court does not have
jurisdiction over such Action, such Action shall be heard and determined
exclusively in any New York state court sitting in the Borough of Manhattan of
The City of New York, (ii) hereby waives to the extent not prohibited by
Applicable Law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such Action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any other court other than one of the above-named courts, or that this
Agreement or any of the other Transaction Documents or the subject matter hereof
and thereof may not be enforced in or by such court, and (iii) hereby agrees to
commence any such Action only before one of the above-named courts. 
Notwithstanding the immediately preceding sentence, a party may commence any
Action in a court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts.

 

(b)           Each Party hereby agrees that service of any process, summons,
notice or document by U.S. registered mail, return receipt requested, at its
address specified pursuant to Section 11.1 shall constitute good and valid
service of process in any Action among the Parties arising in whole or in part
under or in connection with this Agreement or any other Transaction Documents,
and each Party hereby waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such Action any claim that service of process made
in accordance with this Section 11.6(b) does not constitute good and valid
service of process.

 

11.7        Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH

 

56

--------------------------------------------------------------------------------


 

WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY. ANY
ACTION WHATSOEVER AMONG THEM RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS OR ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

11.8        Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto were upon the same instrument.  This Agreement
shall become effective when each party shall have received a counterpart hereof
signed by the other Parties. Facsimile or electronic signatures shall be valid
and effective as an original signature.

 

11.9        Entire Agreement.  This Agreement, the Transaction Documents and the
ancillary agreements related thereto constitute the entire agreement between the
Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
Parties with respect to the subject matter of this Agreement.

 

11.10      Titles and Headings; Construction.  The titles and headings to
Sections herein and to the Exhibits and Schedules hereto are inserted for the
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. This Agreement shall be
construed without regard to any presumption or other rule requiring construction
hereof against the party causing this Agreement to be drafted. The words
“include”, “includes”, “included”, “including” and “such as” do not limit the
preceding words or terms and shall be deemed to be followed by the words
“without limitation”. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.
All terms defined in this Agreement in their singular or plural forms, have
correlative meanings when used herein in their plural or singular forms,
respectively. All references herein to a Section, Article, Exhibit or Schedule
are to a Section, Article, Exhibit or Schedule of or to this Agreement, unless
otherwise indicated.

 

11.11      Severability.  If any provision of this Agreement is held invalid,
unenforceable or void by a court of competent jurisdiction, the remaining
provisions shall not for that reason alone be unenforceable or invalid. In such
case, the Parties agree to negotiate in good faith to create an enforceable
contractual provision to achieve the purpose of the invalid provision. Further,
if any provision is held to be overbroad as written, such provision shall be
deemed amended to narrow its application to the extent necessary to make the
provision enforceable according to Applicable Law and shall be enforced as
amended.

 

11.12      No Third Party Beneficiaries.  Except for the provisions of Article 9
relating to Indemnified Parties, this Agreement shall be binding upon and inure
solely to the benefit of the Parties and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person, including any union or any employee or
former employee of Transferor, any legal or equitable right, benefit or remedy
of any nature whatsoever, including any rights of employment for any specified
period, under or by reason of this Agreement.

 

57

--------------------------------------------------------------------------------


 

11.13      Specific Performance.  The Transferor Parties acknowledge and agree
that the Acquiring Parties would be irreparably damaged if any of the provisions
of this Agreement are not performed in accordance with their specific terms and
that any breach of this Agreement by any of the Transferor Parties could not be
adequately compensated in all cases by monetary damages alone.  Accordingly, in
addition to any other right or remedy to which the Acquiring Parties may be
entitled, at law or in equity, they shall be entitled to enforce and provision
of this Agreement by a decree of specific performance and to temporary,
preliminary and permanent injunctive relief to prevent breaches or threatened
breaches of any of the provisions of this Agreement, without posting any bond or
other undertaking.

 

[Signature Page Follows.]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

 

SFX ENTERTAINMENT, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

Name: Sheldon Finkel

 

Title: Vice Chairman

 

 

 

 

 

 

 

 

 

SFX-REACT OPERATING LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

Name: Sheldon Finkel

 

Title: Vice President

 

[Signatures continue on following page.]

 

59

--------------------------------------------------------------------------------


 

 

WEST LOOP MANAGEMENT I, LLC

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Nick Karounos

 

Name: Nick Karounos

 

Title: Manager

 

 

 

 

 

 

 

JEFFERY CALLAHAN

 

an individual resident of Illinois

 

 

 

 

 

/s/ Jeffery Callahan

 

 

 

 

 

LUCAS KING

 

an individual resident of Illinois

 

 

 

 

 

/s/ Lucas King

 

 

 

 

 

NICK KAROUNOS

 

an individual resident of Illinois

 

 

 

 

 

/s/ Nick Karounos

 

 

 

 

 

SAM CAPPAS

 

an individual resident of Indiana

 

 

 

 

 

/s/ Sam Cappas

 

60

--------------------------------------------------------------------------------